UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-21598) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: August 1, 2008  July 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam RetirementReady ® Funds Annual report 7 | 31 | 09 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your funds Portfolio Manager 5 Underlying investments 8 Your funds performance 11 Your funds expenses 21 Terms and definitions 24 Trustee approval of management contract 25 Other information for shareholders 32 Financial statements 33 Federal tax information 83 About the Trustees 84 Officers 88 Message from the Trustees Dear Fellow Shareholder: The stock market has enjoyed a sharp rebound since late March, with the S&P 500 Index moving into positive territory for the year. Investors have also begun to return to bonds that carry some degree of credit risk, pushing prices of those securities up and prices of safe-haven U.S. Treasuries lower. While these are bullish trends, we caution investors that the recovery is still in its early stages. The markets may well pause in the coming months as they return to full health. We are pleased to report that, in many instances, Putnam mutual funds have delivered improved results over the past year, reflecting the substantial efforts of an investment team infused with new talent and a singular focus. Leading that team today is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the recent arrival of several senior portfolio managers, research analysts, and traders. In other developments, Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds, and W. Thomas Stephens has rejoined the Board. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management firm with more than $40 billion in assets under management. Mr. Stephens retired in December 2008 as Chairman and Chief Executive Officer of Boise Cascade, L.L.C., a paper, forest products, and timberland assets company. Also, after several years of steady leadership, Charles E. Ed Haldeman, Jr. stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. About the funds Offering one-step diversification that adjusts automatically over time Unpredictable markets and the demands of a busy life can make it a challenge to monitor your retirement investments. Using a mix of investments can help you reduce risk and increase your exposure to opportunities in different markets  but it adds to the challenge of keeping your portfolio on track. Putnam RetirementReady Funds provide a one-step approach to investment diversification that gradually shifts toward a more conservative strategy to keep your risk exposure appropriate to your investment time horizon. Each Putnam RetirementReady Fund invests in a combination of Putnam portfolios to provide you with exposure to a variety of asset classes and investment styles. RetirementReady Funds also have different target dates, indicating when investors expect to retire or otherwise begin withdrawing assets. The funds focus more heavily on aggressive, higher-risk investments when the target dates are far off, and emphasize more conservative, lower-risk investments when the target dates are near. Each funds asset allocation generally changes annually to become more conservative over time. Putnam RetirementReady Maturity Fund, which has a constant allocation focused primarily on bonds and money market instruments, is designed for investors who are already retired or who expect to use theinvested assets in the near future. While diversification can help protect your returns from excessive volatility, it cannot protect against market losses. However, by choosing a Putnam RetirementReady Fund based on the year you plan to start withdrawing assets typically in retirement  you can get the advantages of diversification and pursue maximum returns while seeking to maintain a level of risk you are comfortable with  all in one convenient investment. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The funds invest some or all of their assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Diversification does not ensure a profit or protect against loss. It is possible to lose money in a diversified portfolio. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although Putnam Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Because of rounding in the calculation of allocations among underlying Putnam funds, actual allocations might be more or less than these percentages. * Target allocations as of 7/31/09. Effective August 28, 2009, and prior to January 26, 2009, the funds assets were allocated among a different set of underlying Putnam funds. Please see the funds prospectus for details. 2 3 Performance snapshot Average annual total return (%) comparison as of 7/31/09* Fund returns for class A shares before sales charges 2050 Fund 2045 Fund 2040 Fund 2035 Fund NAV NAV NAV NAV Life of fund** 1.24% 0.12% 0.07% 0.11% 1% 3 years 6.60 6.32 5.98 5.59 1 year 18.34 17.96 17.02 16.22 2030 Fund 2025 Fund 2020 Fund 2015 Fund NAV NAV NAV NAV Life of fund** 0.28% 0.40% 0.30% 0.42% 3 years 5.06 4.59 4.02 3.04 1 year 15.08 14.28 13.00 11.40 2010 Fund Maturity Fund Barclays Capital Aggregate NAV NAV S&P 500 Index Bond Index Life of fund** 0.29% 0.82% 0.77% 4.75% 3 years 2.16 0.65 6.16 6.52 1 year 9.38 5.54 19.96 7.85 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the chart do not reflect a sales charge. See pages 1120 for additional performance information. For a portion of the periods, these funds may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * Prior to January 26, 2009, the funds assets were allocated among a different set of underlying Putnam funds. Please see the funds prospectus for details. **With the exception of Putnam RetirementReady 2050 Fund (inception: 5/2/05), the inception date of all share classes of the RetirementReady Funds is 11/1/04. An extraordinary reversal took place during the final four and a half months of the period. Jeffrey Knight, Portfolio Manager, Putnam RetirementReady Funds 4 Interview with your funds Portfolio Manager Jeffrey Knight How would you characterize the overall market environment during the past year, Jeff? The 12-month period ended July 31, 2009, can be divided into two dramatically different phases. The bear market that began in October 2007 continued into the first eight months of the period. Equity markets in the United States and overseas declined amid a global recession. Fixed-income markets began to stabilize, but remained distressed amid high borrowing rates, limited credit availability, and ongoing concerns about the stability of major financial institutions. An extraordinary reversal took place during the final four and a half months of the period. From March through July, stock markets and several sectors of the fixed-income markets rallied sharply. The factors that contributed to this turnaround included: leading economic indicators showing that parts of the U.S. economy were either stabilizing or improving; global stimulus efforts continuing to kick in; credit market conditions improving (although they remain far from normal); and commodity prices rising, easing deflation fears. Emerging-market stocks led this broad-based global recovery amid signs of growth in China and India. U.S. stocks posted their best quarterly performance in more than a decade during the second quarter of 2009. And as investors appetite for risk increased, a major rally in high-yield and investment-grade corporate bonds lifted fixed-income markets. How did Putnam RetirementReady Funds perform in this environment? The performance of Putnam RetirementReady Funds turned positive for the final six months of the period ended July 31, 2009, although overall results for the full 12 months were negative. Relative performance was strong, however, with 7 of the 10 funds ranking in the top half of their peer groups for the 12-month period. Thanks to their built-in asset-class diversification for individuals saving for retirement, all of the funds outperformed the broad U.S. equity market. Those Putnam RetirementReady Funds with more distant target dates, and thus larger equity weightings, had some of the best relative results. How were the funds fixed-income holdings affected by the credit crisis and subsequent recovery? Keep in mind that fixed-income holdings play a more significant role in Putnam RetirementReady Maturity Fund, This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 7/31/09. See the previous page and pages 1120 for additional fund performance information. Index descriptions can be found on page 24. 5 which places a greater emphasis on generating current income, and funds that are nearer their target years. In fixed-income markets, we saw that during the height of the credit crisis in the fall of 2008, following the bankruptcy and liquidation of investment bank Lehman Brothers, credit markets seized up and investors resorted to forced selling and rapid deleveraging. Within this environment, trading volume was weak for many government-agency mortgage-backed securities  including collateralized mortgage obligations and other structured fixed-income securities held in some of the underlying funds. These bonds were backed by government-sponsored enterprises such as Fannie Mae and Freddie Mac and therefore carried Aaa credit ratings, so the risk of default was minimal and the income streams provided by the bonds were very secure. However, because of the severe disruption that occurred in the credit markets, these bonds were priced at much wider-than-normal yield spreads relative to U.S. Treasuries. During the latter half of the period, as the bond markets recovered and more normal pricing returned, these securities appreciated rapidly. IN THE NEWS Is the Great Recession over? Federal Reserve Board Chairman Ben Bernanke observed recently that the economy appeared to be leveling out, and a wealth of positive economic news corroborates that view. The stock market is up more than 45% since March, home sales have risen for three straight months, and many big companies are reporting higher profits. Certainly, dark clouds in some data continue to cast a shadow. The nations unemployment rate remained high at 9.4% for the month of July and may rise further. And consumer spending is still weak. Nonetheless, upward revisions of GDP growth are streaming in. Moodys Economy.com, for example, has revised its third-quarter GDP outlook to 1.6% from 1.1%, and its fourth-quarter estimate to 2.1% from 0.2%. What is your current assessment of the market environment, both domestically and overseas? We believe that most financial and economic data can now be sorted into three instructive categories. The first category represents indicators that have completely reverted to levels that were in place before the liquidation of Lehman Brothers threw the markets into chaos. The second category includes data series that have partially recovered, and the final category contains those that have not recovered at all. The first category comprises measures of investor confidence or risk-aversion. During the crisis in the fall of 2008, these indicators painted a portrait of market distress. Today, they depict a financial system that has regained its footing. The second category consists primarily of asset prices. Stock prices, corporate bond yield spreads, and government bond yields reached extreme levels during the worst of the credit crisis, but by periods end, they had eased considerably. So far, the recovery in asset prices that weve witnessed seems justified, given that the world avoided what had been extremely dire predictions for the financial system. The third category of data includes measures of the real economy. At the end of the period, industrial production, employment, trade, corporate profits, and housing remained at or near their worst levels of the cycle. With a few exceptions, global economies remained weak. For asset prices to generate further gains from current levels, economic conditions must improve. Whats your outlook by broad asset class, Jeff? We believe that Putnam RetirementReady Funds, because of their inherent diversification and asset allocation strategies, are well positioned for the U.S. economic recovery that recent data suggests is under way. We expect continued gains from U.S. stocks in the months ahead, although the recent brisk pace of market appreciation may subdue returns in the medium term. While short-term corrections are inevitable, we believe the markets path in 2009 could help usher in a new bull market with the potential to last for several years. We find todays valuations to be reasonable, and prospects for growth to be intact. Stock analysts have been raising their earnings expectations for the next two quarters, making it more difficult for companies to deliver positive earnings surprises. To do so will require revenue growth, which in turn depends on continued economic recovery. In non-U.S. markets, Asian markets have delivered excellent overall returns in recent months. European markets have participated in the recent global market upturn, recording nearly double-digit returns for July. However, this region still struggles under the burden of troubled debts and comparatively tight monetary policy and currency strength. In fixed income, we believe that the market for mortgage-backed securities and agency-issued CMOs with senior 6 claims to high-quality cash flows should be positive. We believe interest rates likely will stay low over the next several months, both in the United States and abroad. Thanks for talking with us today, Jeff. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Each RetirementReady Fund has a different target date indicating when the funds investors expect to retire and begin withdrawing assets from their account. The dates range from 2010 to 2050 in five-year intervals, with the exception of the Maturity Fund, which is designed for investors at or near retirement. The funds are generally weighted more heavily toward more aggressive, higher-risk investments when the target date of the fund is far off, and more conservative, lower-risk investments when the target date of the fund is near. This means that both the risk of your investment and your potential return are reduced as the target date of the particular fund approaches, although there can be no assurance that any one fund will have less risk or more reward than any other fund. The principal value of the funds is not guaranteed at any time, including the target date. Of special interest Putnam RetirementReady Funds have been enhanced to help investors produce the income they need to meet their retirement goals with potentially lower volatility. Effective August 28, 2009, Putnam Absolute Return 100, 300, 500, and 700 Funds will be incorporated as additional underlying funds in Putnam RetirementReady Funds. They will be included in the portfolios over the lifetime of the funds, and will represent a significant portion  up to 60%  of the Putnam RetirementReady Maturity Fund. The addition of these funds, approved by the Board of Trustees, is intended in part to protect against the potentially harmful effects of adverse investment returns in the early years of retirement. Also effective August 28, 2009, Putnam Income Strategies Fund will no longer be an underlying fund in Putnam RetirementReady Funds. Portfolio Manager Jeffrey Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey Knight, your funds Portfolio Managers are Robert Kea and Robert Schoen. 7 Composition of the funds underlying investments Historically, each Putnam RetirementReady Fund invests, to varying degrees, in a variety of Putnam mutual funds. On January 26, 2009, the funds underlying investments were allocated to a set of Putnam Asset Allocation Funds and Putnam funds as described below. Effective August 28, 2009, the funds assets were allocated among a different set of underlying Putnam funds. For more information, please see the funds prospectus. This section describes the goals and strategies of the underlying Putnam funds. Putnam Asset Allocation: Balanced Portfolio The funds portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking a combination of growth and current income. The funds strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations to growth-and value-style stocks and fixed-income sectors based on market conditions. Putnam Asset Allocation: Conservative Portfolio The funds globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. Putnam Asset Allocation: Equity Portfolio The funds portfolio invests mainly in stocks of companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. Putnam Asset Allocation: Growth Portfolio The funds portfolio invests in U.S. and international stocks and bonds and is designed for investors seeking long-term growth with moderate risk. The funds strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Income Strategies Fund The fund seeks current income consistent with what Putnam Management considers to be prudent risk, with capital appreciation as a secondary objective, by investing in a diversified portfolio of investment-grade and below-investment-grade bonds, equities, and other investments selected for yield and moderate risk levels. Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in instruments that are high quality and have short-term maturity. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Prior to January 26, 2009, the assets of the RetirementReady Funds were allocated among the 13 Putnam funds that follow, in addition to Putnam Income Strategies Fund and Putnam Money Market Fund. Putnam Capital Opportunities Fund The fund seeks long-term growth of capital by investing primarily in common stocks of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies whose stock price is lower than the value Putnam places on the company. The fund may also consider other factors that Putnam believes will cause the stock price to rise. Putnam Diversified Income Trust The fund seeks high current income consistent with preservation of capital by investing in investment-grade, high-yield, and non-U.S. fixed-income securities. Fund holdings and sector classifications reflect the diversification of the fixed-income market. 8 Putnam Equity Income Fund The fund seeks to invest in undervalued stocks of mid- and large-cap companies that are poised to experience positive change that may improve financial performance. The fund targets stocks of mature companies that pay above-average dividend yields. The Putnam Fund for Growth and Income The fund seeks capital growth and current income by investing primarily in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are stocks that Putnam believes are currently undervalued by the market. The funds Portfolio Manager looks for companies undergoing positive change. If the manager is correct and other investors recognize the value of the company, the price of the stock may rise. Putnam High Yield Advantage Fund The fund seeks high current income and, as a secondary objective, capital growth, by investing in a diversified portfolio of high-yield bonds that includes a broad range of industries and issuers. Putnam Income Fund The fund seeks high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are obligations of companies and governments worldwide denominated in U.S. dollars, are either investment grade or below investment grade (sometimes referred to as junk bonds), and have intermediate- to long-term maturities (three years or longer). Putnam International Equity Fund The fund seeks capital appreciation by investing primarily in common stocks of companies outside the United States that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies whose stock price is lower than the value Putnam places on the company. The fund may also consider other factors that Putnam believes will cause the stock price to rise. The fund invests mainly in midsize and large companies, although it can invest in companies of any size. Although the fund emphasizes investments in developed countries, it may also invest in companies located in emerging markets. Putnam International Growth and Income Fund The fund invests primarily in stocks of mid- and large-cap foreign companies that the funds Portfolio Manager believes are undervalued. It seeks capital growth, with current income as a secondary objective. Putnam International New Opportunities Fund The fund invests mainly in companies outside the United States that Putnam Management believes are experiencing rapid earnings, sales, or business unit growth, and have the potential for positive earnings surprises. The fund primarily targets large and midsize growth companies with superior competitive positions within their industries. Putnam Investors Fund The fund seeks long-term growth of capital and any increased income that results from this growth by investing primarily in large-cap stocks of well-established U.S. companies. The fund targets companies whose business worth is believed to be more than their current stock prices indicate, whether the stock is considered growth or value. Putnam Mid Cap Value Fund The fund seeks capital appreciation by employing a strategy of identifying undervalued, high-quality companies among the markets mid-capitalization offerings. The fund targets smaller companies that have recently grown to midsize, and larger companies in industries that have recently fallen out of favor. Putnam Vista Fund The fund seeks capital appreciation by investing mainly in midsize companies across a wide range of industry sectors. The fund targets relatively well-established companies that may have higher growth rates than larger, more mature companies, but offer a greater degree of stability than smaller, less mature companies. Putnam Voyager Fund The fund seeks capital appreciation by investing primarily in growth stocks of midsize and large U.S. companies. Growth stocks are issued by companies that Putnam Management believes are fast-growing and whose earnings Putnam believes are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. The fund invests mainly in midsize and large companies, although it can invest in companies of any size. 9 Allocations by fund as of 7/31/09 Putnam Asset Putnam Asset Putnam Asset Putnam Asset RetirementReady Allocation: Allocation: Allocation: Allocation: Putnam Income Putnam Money Fund Balanced Portfolio Conservative Portfolio Equity Portfolio Growth Portfolio Strategies Fund Market Fund 2050 Fund   80.0% 19.1%  0.9% 2045 Fund   71.1 27.5  1.5 2040 Fund   52.5 45.2  2.4 2035 Fund   28.4 68.8  2.8 2030 Fund   7.2 88.9  3.9 2025 Fund 23.9%   70.4  5.7 2020 Fund 70.2   21.6  8.2 2015 Fund 51.7 29.9%   6.1% 12.3 2010 Fund 17.5 30.8   34.6 17.1 Maturity Fund 4.8 7.1   80.5 7.5 Target allocations as of July 31, 2009. Effective August 28, 2009, each funds assets were allocated among a different set of underlying Putnam funds. For more information, please see the funds prospectus. Percentages are based on market value. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended July 31, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/09 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2050 Fund* Life of fund 5.16% 10.62% 8.21% 9.66% 8.21% 8.21% 7.26% 10.51% 6.26% 4.25% Annual average 1.24 2.60 1.99 2.36 1.99 1.99 1.76 2.58 1.51 1.02 3 year 18.53 23.21 20.39 22.33 20.40 20.40 19.81 22.62 19.17 17.98 Annual average 6.60 8.43 7.32 8.08 7.32 7.32 7.09 8.19 6.85 6.39 1 year 18.34 23.04 19.00 22.85 19.01 19.78 18.78 21.63 18.58 18.20 2045 Fund Life of fund 0.55 6.27 3.98 5.19 4.01 4.01 2.85 6.25 1.63 0.62 Annual average 0.12 1.35 0.85 1.11 0.86 0.86 0.61 1.35 0.34 0.13 3 year 17.78 22.51 19.56 21.16 19.60 19.60 18.98 21.82 18.35 17.17 Annual average 6.32 8.15 7.00 7.62 7.01 7.01 6.78 7.88 6.53 6.09 1 year 17.96 22.68 18.53 22.35 18.55 19.32 18.37 21.23 18.14 17.77 2040 Fund Life of fund 0.31 5.46 3.22 4.50 3.13 3.13 2.08 5.50 0.84 1.47 Annual average 0.07 1.17 0.69 0.96 0.67 0.67 0.44 1.18 0.18 0.31 3 year 16.88 21.65 18.74 20.44 18.69 18.69 18.14 21.01 17.51 16.27 Annual average 5.98 7.81 6.68 7.34 6.66 6.66 6.45 7.56 6.21 5.75 1 year 17.02 21.79 17.66 21.60 17.62 18.41 17.46 20.35 17.25 16.83 2035 Fund Life of fund 0.51 5.27 3.00 4.26 2.91 2.91 1.79 5.23 0.79 1.74 Annual average 0.11 1.13 0.64 0.91 0.62 0.62 0.38 1.12 0.17 0.36 3 year 15.85 20.69 17.73 19.43 17.70 17.70 17.07 19.98 16.50 15.21 Annual average 5.59 7.44 6.30 6.95 6.29 6.29 6.05 7.16 5.83 5.35 1 year 16.22 21.03 16.85 20.82 16.81 17.61 16.60 19.52 16.45 15.98 2030 Fund Life of fund 1.36 4.47 2.21 3.48 2.28 2.28 1.07 4.53 0.11 2.53 Annual average 0.28 0.96 0.47 0.74 0.48 0.48 0.23 0.97 0.02 0.53 3 year 14.42 19.34 16.36 18.08 16.41 16.41 15.74 18.69 15.12 13.81 Annual average 5.06 6.91 5.78 6.43 5.80 5.80 5.55 6.66 5.32 4.83 1 year 15.08 19.97 15.74 19.73 15.78 16.58 15.53 18.49 15.33 14.87 2025 Fund Life of fund 1.92 3.94 1.59 2.88 1.60 1.60 0.45 3.94 0.73 3.17 Annual average 0.40 0.84 0.34 0.61 0.34 0.34 0.09 0.84 0.15 0.66 3 year 13.16 18.16 15.05 16.81 15.05 15.05 14.45 17.44 13.80 12.48 Annual average 4.59 6.46 5.29 5.95 5.29 5.29 5.07 6.19 4.83 4.35 1 year 14.28 19.21 14.87 18.96 14.88 15.70 14.68 17.67 14.49 14.04 2020 Fund Life of fund 1.43 4.39 2.08 3.47 2.10 2.10 0.90 4.37 0.34 2.65 Annual average 0.30 0.94 0.44 0.74 0.45 0.45 0.19 0.94 0.07 0.55 3 year 11.58 16.67 13.52 15.44 13.52 13.52 12.85 15.90 12.21 10.91 Annual average 4.02 5.90 4.73 5.44 4.73 4.73 4.48 5.61 4.25 3.78 1 year 13.00 18.00 13.60 17.79 13.62 14.46 13.38 16.42 13.19 12.77 2015 Fund Life of fund 2.00 3.86 1.53 2.97 1.54 1.54 0.32 3.81 0.89 3.25 Annual average 0.42 0.82 0.32 0.63 0.33 0.33 0.07 0.81 0.19 0.67 3 year 8.84 14.08 10.85 12.93 10.87 10.87 10.16 13.31 9.54 8.14 Annual average 3.04 4.93 3.76 4.51 3.76 3.76 3.51 4.65 3.29 2.79 1 year 11.40 16.49 12.04 16.26 12.06 12.90 11.82 14.90 11.63 11.16 11 Fund performance Total return for periods ended 7/31/09 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2010 Fund Life of fund 1.37% 4.46% 2.17% 3.68% 2.14% 2.14% 1.01% 4.47% 0.21% 2.57% Annual average 0.29 0.95 0.46 0.79 0.45 0.45 0.21 0.96 0.04 0.54 3 year 6.34 11.73 8.44 10.64 8.41 8.41 7.77 10.99 7.07 5.65 Annual average 2.16 4.07 2.90 3.68 2.89 2.89 2.66 3.81 2.41 1.92 1 year 9.38 14.59 10.06 14.29 10.03 10.87 9.85 13.01 9.64 9.15 Maturity Life of fund 3.98 2.00 0.31 1.29 0.41 0.41 1.51 2.04 2.75 5.21 Fund Annual average 0.82 0.42 0.07 0.27 0.09 0.09 0.32 0.43 0.57 1.07 3 year 1.94 7.58 4.16 6.56 4.11 4.11 3.44 6.82 2.69 1.22 Annual average 0.65 2.59 1.41 2.24 1.39 1.39 1.16 2.33 0.90 0.41 1 year 5.54 10.97 6.26 10.68 6.25 7.13 6.04 9.32 5.79 5.32 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, these funds limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Prior to January 26, 2009, the funds assets were allocated among a different set of underlying funds. Please see the funds prospectus for details. * The inception date of Putnam RetirementReady 2050 Fund is 5/2/05 for all share classes.  Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 5/2/05 to 7/31/09 Putnam RetirementReady 2050 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,034 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,179 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $8,949 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $9,374 and $9,575, respectively. See first page of performance section for performance calculation method. 12 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2045 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,481 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,599 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,375 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $9,837 and $10,062, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2040 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,550 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,687 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,450 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $9,916 and $10,147, respectively. See first page of performance section for performance calculation method. 13 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2035 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,574 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,709 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,477 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $9,921 and $10,174, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2030 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,652 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,772 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,547 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,011 and $10,253, respectively. See first page of performance section for performance calculation method. 14 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2025 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,712 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,840 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,606 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,073 and $10,317, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2020 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,653 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,790 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,563 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,034 and $10,265 respectively. See first page of performance section for performance calculation method. 15 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2015 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,703 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,846 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,619 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,089 and $10,325, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady 2010 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,632 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $9,786 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,553 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,021 and $10,257, respectively. See first page of performance section for performance calculation method. 16 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/09 Putnam RetirementReady Maturity Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $9,871 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $10,041 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $9,796 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,275 and $10,521, respectively. See first page of performance section for performance calculation method. Comparative index returns For periods ended 7/31/09 Barclays Capital Aggregate S&P 500 Index Bond Index Life of fund* 3.61% 24.71% Annual average 0.77 4.75 3 years 17.36 20.86 Annual average 6.16 6.52 1 year 19.96 7.85 Index results should be compared to fund performance at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all the Putnam RetirementReady Funds with the exception of the 2050 Fund (inception: 5/2/05). Fund price and distribution information For the 12-month period ended 7/31/09 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.1880 $0.0937 $0.1047 $0.1300 $0.1730 $0.2240 Capital gains  Long-term 0.4443 0.4443 0.4443 0.4443 0.4443 0.4443 Capital gains  Short-term       Total $0.6323 $0.5380 $0.5490 $0.5743 $0.6173 $0.6683 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $15.83 $16.80 $15.69 $15.70 $15.74 $16.31 $15.74 $15.89 7/31/09 12.19 12.93 12.09 12.08 12.12 12.56 12.10 12.22 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1  1 Income $0.0077 $ $ $ $ $0.0477 Capital gains  Long-term 0.6793 0.6793 0.6793 0.6793 0.6793 0.6793 Capital gains  Short-term       Total $0.6870 $0.6793 $0.6793 $0.6793 $0.6793 $0.7270 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $17.10 $18.14 $16.25 $16.39 $16.93 $17.54 $17.44 $19.33 7/31/09 13.23 14.04 12.45 12.56 13.03 13.50 13.49 15.05 17 Fund price and distribution information For the 12-month period ended 7/31/09 cont. 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.0363 $ $ $ $0.0113 $0.0757 Capital gains  Long-term 0.4847 0.4847 0.4847 0.4847 0.4847 0.4847 Capital gains  Short-term       Total $0.5210 $0.4847 $0.4847 $0.4847 $0.4960 $0.5604 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $17.50 $18.57 $16.67 $16.65 $16.82 $17.43 $17.89 $19.63 7/31/09 13.92 14.77 13.17 13.16 13.32 13.80 14.23 15.68 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.0623 $ $ $0.0200 $0.0500 $0.1017 Capital gains  Long-term 0.4833 0.4833 0.4833 0.4833 0.4833 0.4833 Capital gains  Short-term       Total $0.5456 $0.4833 $0.4833 $0.5033 $0.5333 $0.5850 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $17.02 $18.06 $16.07 $16.10 $16.25 $16.84 $16.57 $19.14 7/31/09 13.62 14.45 12.80 12.83 12.97 13.44 13.22 15.40 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.1133 $0.0010 $0.0037 $0.0387 $0.0943 $0.1543 Capital gains  Long-term 0.6033 0.6033 0.6033 0.6033 0.6033 0.6033 Capital gains  Short-term       Total $0.7166 $0.6043 $0.6070 $0.6420 $0.6976 $0.7576 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $16.85 $17.88 $16.17 $16.24 $16.20 $16.79 $16.19 $18.74 7/31/09 13.46 14.28 12.92 12.97 12.93 13.40 12.89 15.06 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.1530 $0.0297 $0.0260 $ $0.1427 $0.1967 Capital gains  Long-term 0.4457 0.4457 0.4457 0.4457 0.4457 0.4457 Capital gains  Short-term       Total $0.5987 $0.4754 $0.4717 $0.4457 $0.5884 $0.6424 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $17.78 $18.86 $16.80 $16.87 $16.96 $17.58 $16.91 $17.87 7/31/09 14.54 15.43 13.75 13.81 13.95 14.46 13.77 14.61 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.2340 $0.1057 $0.1180 $0.0560 $0.2193 $0.2777 Capital gains  Long-term 0.2293 0.2293 0.2293 0.2293 0.2293 0.2293 Capital gains  Short-term       Total $0.4633 $0.3350 $0.3473 $0.2853 $0.4486 $0.5070 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $17.01 $18.05 $16.46 $16.55 $16.56 $17.16 $16.57 $18.61 7/31/09 14.26 15.13 13.84 13.90 14.02 14.53 13.87 15.65 18 Fund price and distribution information For the 12-month period ended 7/31/09 cont. 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.4967 $0.3347 $0.3797 $0.3613 $0.4880 $0.5433 Capital gains  Long-term 0.2127 0.2127 0.2127 0.2127 0.2127 0.2127 Capital gains  Short-term       Total $0.7094 $0.5474 $0.5924 $0.5740 $0.7007 $0.7560 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $18.14 $19.25 $17.63 $17.69 $17.78 $18.42 $17.75 $18.22 7/31/09 15.25 16.18 14.88 14.88 15.02 15.56 14.88 15.31 2010 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.8710 $0.7453 $0.8237 $0.8453 $0.8420 $0.9183 Capital gains  Long-term       Capital gains  Short-term       Total $0.8710 $0.7453 $0.8237 $0.8453 $0.8420 $0.9183 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $17.07 $18.11 $16.63 $16.56 $16.66 $17.26 $16.67 $18.00 7/31/09 14.46 15.34 14.10 13.95 14.04 14.55 14.09 15.29 Maturity Distributions Class A Class B Class C Class M Class R Class Y Fund Number 12 12 12 12 12 12 Income $0.8867 $0.7854 $0.7874 $0.8204 $0.8518 $0.9220 Capital gains  Long-term       Capital gains  Short-term       Total $0.8867 $0.7854 $0.7874 $0.8204 $0.8518 $0.9220 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $16.85 $17.88 $16.88 $16.91 $16.89 $17.50 $16.85 $16.90 7/31/09 14.92 15.83 14.94 14.97 14.95 15.49 14.92 14.96 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance for most recent calendar quarter Total return for periods ended 6/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2050 Fund* Life of fund 12.01% 17.07% 14.74% 16.09% 14.74% 14.74% 13.92% 16.93% 13.00% 11.15% Annual average 3.02 4.39 3.75 4.12 3.75 3.75 3.53 4.35 3.28 2.80 3 year 25.10 29.41 26.79 28.57 26.80 26.80 26.27 28.85 25.69 24.57 Annual average 9.18 10.96 9.87 10.61 9.88 9.88 9.66 10.73 9.42 8.97 1 year 25.66 29.93 26.23 29.73 26.23 26.93 26.07 28.66 25.86 25.50 2045 Fund Life of fund 7.69 13.00 10.85 11.97 10.81 10.81 9.79 12.94 8.70 6.60 Annual average 1.70 2.94 2.43 2.69 2.42 2.42 2.18 2.92 1.93 1.45 3 year 24.38 28.73 26.04 27.52 26.02 26.02 25.49 28.09 24.94 23.81 Annual average 8.89 10.68 9.57 10.17 9.56 9.56 9.34 10.41 9.12 8.67 1 year 25.26 29.56 25.80 29.28 25.77 26.47 25.62 28.22 25.44 25.07 2040 Fund Life of fund 6.90 12.25 10.06 11.24 10.05 10.05 8.99 12.17 7.88 5.78 Annual average 1.52 2.76 2.25 2.52 2.24 2.24 2.00 2.74 1.74 1.27 3 year 23.49 27.89 25.16 26.72 25.17 25.17 24.58 27.22 24.02 22.88 Annual average 8.54 10.33 9.21 9.84 9.21 9.21 8.97 10.05 8.75 8.30 1 year 24.36 28.71 24.90 28.49 24.91 25.63 24.69 27.32 24.51 24.13 19 Fund performance for most recent calendar quarter Total return for periods ended 6/30/09 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2035 Fund Life of fund 6.72% 12.09% 9.90% 11.07% 9.87% 9.87% 8.84% 12.03% 7.85% 5.60% Annual average 1.48 2.72 2.21 2.48 2.20 2.20 1.96 2.71 1.74 1.23 3 year 22.49 26.95 24.20 25.77 24.21 24.21 23.62 26.30 23.04 21.88 Annual average 8.14 9.94 8.82 9.46 8.83 8.83 8.59 9.67 8.36 7.90 1 year 23.58 27.97 24.14 27.77 24.16 24.88 23.94 26.60 23.74 23.36 2030 Fund Life of fund 5.94 11.35 9.18 10.36 9.21 9.21 8.10 11.32 7.04 4.89 Annual average 1.30 2.55 2.04 2.32 2.05 2.05 1.79 2.54 1.55 1.07 3 year 21.10 25.64 22.85 24.44 22.88 22.88 22.27 24.99 21.68 20.54 Annual average 7.60 9.40 8.28 8.92 8.30 8.30 8.05 9.14 7.82 7.38 1 year 22.54 26.99 23.10 26.74 23.12 23.85 22.89 25.59 22.71 22.34 2025 Fund Life of fund 4.88 10.35 8.17 9.37 8.16 8.16 7.09 10.34 6.01 3.82 Annual average 1.07 2.31 1.81 2.08 1.81 1.81 1.56 2.31 1.32 0.83 3 year 19.40 24.03 21.21 22.85 21.19 21.19 20.62 23.40 20.02 18.85 Annual average 6.94 8.75 7.64 8.28 7.63 7.63 7.41 8.50 7.18 6.73 1 year 21.25 25.78 21.85 25.61 21.83 22.58 21.66 24.41 21.47 21.10 2020 Fund Life of fund 4.61 10.09 7.81 9.11 7.87 7.87 6.77 10.03 5.59 3.45 Annual average 1.01 2.25 1.73 2.02 1.74 1.74 1.49 2.24 1.22 0.75 3 year 17.23 21.99 18.99 20.79 19.04 19.04 18.41 21.27 17.79 16.56 Annual average 6.11 7.94 6.78 7.47 6.80 6.80 6.56 7.66 6.32 5.86 1 year 19.27 23.92 19.79 23.69 19.86 20.63 19.63 22.44 19.42 19.03 2015 Fund Life of fund 3.01 8.59 6.29 7.66 6.31 6.31 5.23 8.55 4.06 1.88 Annual average 0.65 1.91 1.38 1.69 1.39 1.39 1.14 1.90 0.88 0.41 3 year 13.59 18.56 15.48 17.45 15.50 15.50 14.89 17.87 14.27 12.95 Annual average 4.75 6.61 5.45 6.19 5.46 5.46 5.23 6.35 5.00 4.52 1 year 16.58 21.38 17.18 21.15 17.19 17.98 17.02 19.92 16.83 16.38 2010 Fund Life of fund 3.33 8.89 6.61 8.06 6.63 6.63 5.52 8.83 4.35 2.19 Annual average 0.72 1.97 1.45 1.78 1.46 1.46 1.21 1.96 0.95 0.47 3 year 10.62 15.76 12.58 14.68 12.60 12.60 11.94 15.02 11.25 9.93 Annual average 3.67 5.56 4.38 5.15 4.39 4.39 4.15 5.28 3.90 3.43 1 year 14.20 19.13 14.81 18.82 14.82 15.62 14.63 17.62 14.38 13.97 Maturity Life of fund 1.84 7.48 5.23 6.75 5.19 5.19 4.11 7.46 2.98 0.68 Fund Annual average 0.40 1.65 1.14 1.49 1.13 1.13 0.89 1.65 0.65 0.15 3 year 7.24 12.57 9.32 11.59 9.32 9.32 8.63 11.83 7.95 6.53 Annual average 2.47 4.38 3.21 4.02 3.21 3.21 2.96 4.11 2.72 2.23 1 year 11.32 16.42 11.98 16.13 12.01 12.84 11.75 14.84 11.54 11.08 During the calendar quarter ended 6/30/09, the funds assets were allocated among a different set of underlying Putnam funds than the ones currently in the portfolio. Please see the funds prospectus for details. * The inception date of Putnam RetirementReady 2050 Fund is 5/2/05 for all share classes.  Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/20/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 20 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. Expense information, other than for the fiscal year ending 7/31/08, also does not include the fees and expenses of the underlying Putnam mutual funds in which the Putnam RetirementReady Funds invest. Expense information shown is historical and does not necessarily reflect current expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% 2050 Fund ended 7/31/08* Your funds total annual operating 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% 2045 Fund ended 7/31/08* Your funds total annual operating 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% 2040 Fund ended 7/31/08* Your funds total annual operating 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% 2035 Fund ended 7/31/08* Your funds total annual operating 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% 2030 Fund ended 7/31/08* Your funds total annual operating 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% 2025 Fund ended 7/31/08* Your funds total annual operating 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% 2020 Fund ended 7/31/08* Your funds total annual operating 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Your funds total annual operating 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% 2015 Fund expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 Net expenses for the fiscal year 1.02% 1.77% 1.77% 1.52% 1.27% 0.77% 2010 Fund ended 7/31/08* Your funds total annual operating 1.03% 1.78% 1.78% 1.53% 1.28% 0.78% expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 21 Class A Class B Class C Class M Class R Class Y Your funds total annual operating 0.96% 1.71% 1.71% 1.46% 1.21% 0.71% Maturity Fund expenses for the fiscal year ended 7/31/08 Your funds annualized expense ratio for 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% the six-month period ended 7/31/09 * Reflects Putnam Managements decision to contractually limit expenses through 7/31/09.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Excludes the expense ratios of the underlying Putnam mutual funds. Fiscal year ended 7/31/08 expense information in this table differs from that shown in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which the funds invest. Fiscal year expense information in this table differs from that shown in the funds current prospectus because it does not reflect allocations effective on and after August 28, 2009, or more recent expenses of the underlying Putnam funds. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The first table in this section shows the expenses you would have paid on a $1,000 investment in each of the Putnam RetirementReady Funds from February 1, 2009, to July 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own. Class A Class B Class C Class M Class R Class Y 2050 Fund Expenses paid per $1,000* $1.97 $6.16 $6.16 $4.76 $3.37 $0.56 Ending value (after expenses) $1,264.50 $1,258.90 $1,259.20 $1,260.80 $1,262.60 $1,265.40 2045 Fund Expenses paid per $1,000* $1.96 $6.16 $6.16 $4.76 $3.36 $0.56 Ending value (after expenses) $1,262.00 $1,258.00 $1,257.70 $1,258.90 $1,261.10 $1,263.60 2040 Fund Expenses paid per $1,000* $1.96 $6.15 $6.16 $4.76 $3.36 $0.56 Ending value (after expenses) $1,261.30 $1,256.30 $1,256.90 $1,257.80 $1,259.70 $1,262.50 2035 Fund Expenses paid per $1,000* $1.96 $6.16 $6.16 $4.76 $3.36 $0.56 Ending value (after expenses) $1,261.50 $1,257.00 $1,257.40 $1,259.20 $1,259.90 $1,263.70 2030 Fund Expenses paid per $1,000* $1.96 $6.16 $6.15 $4.76 $3.36 $0.56 Ending value (after expenses) $1,261.50 $1,256.80 $1,256.00 $1,258.20 $1,259.60 $1,263.40 2025 Fund Expenses paid per $1,000* $1.95 $6.12 $6.12 $4.73 $3.34 $0.56 Ending value (after expenses) $1,245.90 $1,242.10 $1,242.30 $1,243.00 $1,244.70 $1,248.00 2020 Fund Expenses paid per $1,000* $1.93 $6.05 $6.05 $4.68 $3.30 $0.55 Ending value (after expenses) $1,220.90 $1,216.90 $1,216.80 $1,218.40 $1,219.90 $1,222.70 2015 Fund Expenses paid per $1,000* $1.90 $5.96 $5.96 $4.61 $3.25 $0.54 Ending value (after expenses) $1,188.60 $1,184.40 $1,184.10 $1,186.10 $1,187.20 $1,190.20 2010 Fund Expenses paid per $1,000* $1.89 $5.92 $5.93 $4.58 $3.24 $0.54 Ending value (after expenses) $1,176.60 $1,172.40 $1,172.60 $1,173.30 $1,174.80 $1,178.00 Maturity Fund Expenses paid per $1,000* $1.92 $6.02 $6.02 $4.65 $3.29 $0.55 Ending value (after expenses) $1,211.60 $1,206.90 $1,207.10 $1,208.30 $1,210.10 $1,213.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 2050 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2045 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 22 Class A Class B Class C Class M Class R Class Y 2040 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2035 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2030 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2025 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2020 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2015 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 2010 Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 Maturity Fund Expenses paid per $1,000* $1.76 $5.51 $5.51 $4.26 $3.01 $0.50 Ending value (after expenses) $1,023.06 $1,019.34 $1,019.34 $1,020.58 $1,021.82 $1,024.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 23 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Morgan Stanley Capital International (MSCI) EAFE Index is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 24 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July1, 2009. The Independent Trustees approval was based on the followingconclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services,and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prioryears. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. For the Putnam RetirementReady® Funds, the proposal called for the elimination of management fees (although the underlying Putnam funds will continue to pay management fees to Putnam Management) and for Putnam Management to reimburse the funds for their other expenses (not including brokerage, interest, taxes, investment-related expenses and extraordinary expenses). While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managementsproposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded 25 their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical feeschedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed furtherbelow:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., each fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees) as of December31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expense Fee (percentile (percentile rank) rank) Putnam RetirementReady Maturity Fund 86th 36th Putnam RetirementReady 2010 Fund 88th 25th Putnam RetirementReady 2015 Fund 90th 30th Putnam RetirementReady 2020 Fund 92nd 62nd Putnam RetirementReady 2025 Fund 88th 63rd Putnam RetirementReady 2030 Fund 92nd 50th Putnam RetirementReady 2035 Fund 89th 44th Putnam RetirementReady 2040 Fund 89th 67th Putnam RetirementReady 2045 Fund 99th 83rd Putnam RetirementReady 2050 Fund 99th 67th (The comparative fee and expense information for each Putnam RetirementReady® Fund includes the fees and expenses of the underlying Putnam funds in which a Putnam RetirementReady® fund invests, as well as the fees and expenses of the underlying funds in which other funds in the Lipper peer group invest.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitivestandards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternativearrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end 26 funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to Putnam RetirementReady® Funds because each of them had a below-average expense ratio relative to its custom peergroup.  Economies of scale. The Trustees considered that most Putnam funds (although not the Putnam RetirementReady® Funds) currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal that would eliminate management fees for yourfund. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of the Putnam RetirementReady ® Funds, the Trustees considered that each funds class A share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year and three-year periods ended March 31, 2009. This information is shown in the following table. Where applicable, the table also shows the number of funds in the peer groups for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is no guarantee of future results. 27 Three-year One-year period period percentile percentile rank rank (# of funds (# of funds in in category) category) Putnam RetirementReady Maturity Fund Lipper Mixed-Asset Target Allocation Conservative Funds 87th (433) 90th (336) Putnam RetirementReady 2010 Fund Lipper Mixed-Asset Target 2010 Funds 38th (179) 65th (94) Putnam RetirementReady 2015 Fund Lipper Mixed-Asset Target 2020 Funds 29th (118) 54th (42) Putnam RetirementReady 2020 Fund Lipper Mixed-Asset Target 2020 Funds 45th (159) 63rd (78) Putnam RetirementReady 2025 Fund Lipper Mixed-Asset Target 2030 Funds 37th (103) 50th (31) Putnam RetirementReady 2030 Fund Lipper Mixed-Asset Target 2030 Funds 36th (152) 61st (75) Putnam RetirementReady 2035 Fund Lipper Mixed-Asset Target 2030+ Funds 38th (98) 50th (27) Putnam RetirementReady 2040 Fund Lipper Mixed-Asset Target 2030+ Funds 26th (144) 67th (68) Putnam RetirementReady 2045 Fund Lipper Mixed-Asset Target 2030+ Funds 42nd (89) 40th (19) Putnam RetirementReady 2050 Fund Lipper Mixed-Asset Target 2030+ Funds 34th (106) 69th (15) As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Fiduciary Trust Company entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees 28 of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The new management contract for your fund, which the Trustees approved on July 10, 2009, provides that your fund pays no management fee to Putnam Management. In addition, Putnam Management has agreed to reimburse your fund for its other expenses (not including brokerage, interest, taxes, investment-related expenses and extraordinary expenses). The new management contract and reimbursement obligation became effective on August1, 2009, and do not require shareholder approval. The following discussion describes key elements of the strategic pricing proposal applicable to other Putnam funds, including the underlying funds in which your fund invests. The proposed management contracts for these other funds are subject to shareholder approval. The Trustees have called a shareholder meeting for each of the funds for November 19, 2009 and have recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which shareholders of most funds share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund (other than the Putnam Retire-mentReady® Funds and Putnam Money Market Liquidity Fund) benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady ® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing ordeclining. Based on June 30, 2009 net asset levels, the proposed management contracts would provide for payment of a management fee rate that is lower for most funds than the management fee rate payable under their current management contracts. For a small number of funds, the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individualsize. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing 29 of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherentlyunpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be thecase. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of allfunds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. 30 The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and PutnamManagement.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred toabove. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed managementcontracts. 31 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidenti-ality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2009, Putnam employees had $371,000,000 and the Trustees had $33,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 32 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 33 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady ® Funds: In our opinion, the accompanying statement of assets and liabilities, including the portfolios, and the related statements of operations and of changes in each series of the net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam RetirementReady® Funds (the trust) at July 31, 2009, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the trusts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2009 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 17, 2009 34 The funds portfolio 7/31/09 2050 Fund Shares Value Asset Allocation Funds* (99.0%) Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 473,485 6,032,194 Putnam Asset Allocation: Growth Portfolio (Class Y) 139,940 1,437,180 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $5,995,206) Fixed Income Funds* (0.9%) Putnam Money Market Fund (Class A) 66,884 $66,884 Total Fixed Income Funds (cost $66,884) Total investments (cost $6,062,090) * Percentages indicated are based on net assets of $7,542,178. 2045 Fund Shares Value Asset Allocation Funds* (98.5%) Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 834,175 10,627,385 Putnam Asset Allocation: Growth Portfolio (Class Y) 400,541 4,113,554 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $11,724,324) Fixed Income Funds* (1.4%) Putnam Money Market Fund (Class A) 216,239 $216,239 Total Fixed Income Funds (cost $216,239) Total investments (cost $11,940,563) * Percentages indicated are based on net assets of $14,965,244. 2040 Fund Shares Value Asset Allocation Funds* (97.6%) Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 897,575 11,435,110 Putnam Asset Allocation: Growth Portfolio (Class Y) 959,012 9,849,053 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $16,974,388) Fixed Income Funds* (2.4%) Putnam Money Market Fund (Class A) 518,006 $518,006 Total Fixed Income Funds (cost $518,006) Total investments (cost $17,492,394) * Percentages indicated are based on net assets of $21,798,768. 2035 Fund Shares Value Asset Allocation Funds* (97.3%) Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 703,201 8,958,785 Putnam Asset Allocation: Growth Portfolio (Class Y) 2,113,391 21,704,527 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $24,275,193) Fixed Income Funds* (2.7%) Putnam Money Market Fund (Class A) 866,147 $866,147 Total Fixed Income Funds (cost $866,147) Total investments (cost $25,141,340) * Percentages indicated are based on net assets of $31,501,617. 2030 Fund Shares Value Asset Allocation Funds* (96.2%) Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 224,483 2,859,911 Putnam Asset Allocation: Growth Portfolio (Class Y) 3,437,045 35,298,448 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $30,234,651) Fixed Income Funds* (3.9%) Putnam Money Market Fund (Class A) 1,531,902 $1,531,902 Total Fixed Income Funds (cost $1,531,902) Total investments (cost $31,766,553) * Percentages indicated are based on net assets of $39,656,958. 2025 Fund Shares Value Asset Allocation Funds* (94.5%) Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,213,039 $11,172,093 Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y) 3,208,572 32,952,032 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $35,451,657) Fixed Income Funds* (5.8%) Putnam Money Market Fund (Class A) 2,688,009 $2,688,009 Total Fixed Income Funds (cost $2,688,009) Total investments (cost $38,139,666) * Percentages indicated are based on net assets of $46,714,143. 35 The funds portfolio 7/31/09 cont. 2020 Fund Shares Value Asset Allocation Funds* (91.8%) Putnam Asset Allocation: Balanced Portfolio (Class Y) 3,512,582 $32,350,884 Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y) 967,462 9,935,837 Putnam Income Strategies Fund (Class Y)   Total Asset Allocation Funds (cost $34,683,907) Fixed Income Funds* (8.2%) Putnam Money Market Fund (Class A) 3,794,707 $3,794,707 Total Fixed Income Funds (cost $3,794,707) Total investments (cost $38,478,614) * Percentages indicated are based on net assets of $46,050,112. 2015 Fund Shares Value Asset Allocation Funds* (87.7%) Putnam Asset Allocation: Balanced Portfolio (Class Y) 3,086,632 $28,427,881 Putnam Asset Allocation: Conservative Portfolio (Class Y) 2,009,948 16,441,378 Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y)   Putnam Income Strategies Fund (Class Y) 398,652 3,344,692 Total Asset Allocation Funds (cost $40,629,587) Fixed Income Funds* (12.3%) Putnam Money Market Fund (Class A) 6,772,447 $6,772,447 Total Fixed Income Funds (cost $6,772,447) Total investments (cost $47,402,034) * Percentages indicated are based on net assets of $54,954,372. 2010 Fund Shares Value Asset Allocation Funds* (83.2%) Putnam Asset Allocation: Balanced Portfolio (Class Y) 403,966 $3,720,526 Putnam Asset Allocation: Conservative Portfolio (Class Y) 800,476 6,547,896 Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y)   Putnam Income Strategies Fund (Class Y) 876,316 7,352,290 Total Asset Allocation Funds (cost $15,009,707) Fixed Income Funds* (17.2%) Putnam Money Market Fund (Class A) 3,638,410 $3,638,410 Total Fixed Income Funds (cost $3,638,410) Total investments (cost $18,648,117) * Percentages indicated are based on net assets of $21,187,869. Maturity Fund Shares Value Asset Allocation Funds* (92.1%) Putnam Asset Allocation: Balanced Portfolio (Class Y) 76,761 $706,966 Putnam Asset Allocation: Conservative Portfolio (Class Y) 127,434 1,042,413 Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y)   Putnam Income Strategies Fund (Class Y) 1,404,292 11,782,014 Total Asset Allocation Funds (cost $11,457,065) Fixed Income Funds* (7.5%) Putnam Money Market Fund (Class A) 1,098,663 $1,098,663 Total Fixed Income Funds (cost $1,098,663) Total investments (cost $12,555,728) * Percentages indicated are based on net assets of $14,691,557. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2050 Fund $7,536,258 $ $ $7,536,258 Putnam RetirementReady 2045 Fund 14,957,178   14,957,178 Putnam RetirementReady 2040 Fund 21,802,169   21,802,169 Putnam RetirementReady 2035 Fund 31,529,459   31,529,459 Putnam RetirementReady 2030 Fund 39,690,261   39,690,261 Putnam RetirementReady 2025 Fund 46,812,134   46,812,134 Putnam RetirementReady 2020 Fund 46,081,428   46,081,428 Putnam RetirementReady 2015 Fund 54,986,398   54,986,398 Putnam RetirementReady 2010 Fund 21,259,122   21,259,122 Putnam RetirementReady Maturity Fund 14,630,056   14,630,056 The accompanying notes are an integral part of these financial statements. 36 Statement of assets and liabilities 7/31/09 ASSETS 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $7,536,258 $14,957,178 $21,802,169 $31,529,459 $39,690,261 Interest receivable    1 2 Receivable for shares of the fund sold 23,183 36,913 25,419 28,064 41,555 Receivable for securities sold 4,452 26,819 7,755 11,043 8,342 Receivable from Manager (Note 2) 110     Total assets LIABILITIES 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Payable for shares of the fund repurchased 6,073 34,081 7,968 26,473 23,000 Payable for securities purchased 7,488 7,392 8,481 10,100 20,570 Payable for compensation of Manager (Note 2)  1,908 2,579 4,752 5,878 Payable for distribution fees (Note 2) 1,310 2,289 3,241 4,787 6,650 Payable for shareholder expense 2,879 2,398 3,331 4,275 5,297 Payable for audit expense 3,705 7,290 10,549 16,014 21,129 Other accrued expenses 370 308 426 549 678 Total liabilities Net assets REPRESENTED BY 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $13,236,546 $25,897,863 $36,671,129 $54,285,491 $70,413,810 Undistributed net investment income (Note 1) 35,381 112,216 199,102 377,755 613,053 Accumulated net realized loss on investments (Note 1) (7,203,917) (14,061,450) (19,381,238) (29,549,748) (39,293,613) Net unrealized appreciation of investments 1,474,168 3,016,615 4,309,775 6,388,119 7,923,708 Total  Representing net assets applicable to capital outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Computation of net asset value, offering price and redemption price  Class A Net Assets $5,110,496 $10,107,654 $13,919,402 $20,418,247 $27,113,097 Number of shares outstanding 419,350 763,896 999,984 1,498,885 2,014,820 Net asset value and redemption price $12.19 $13.23 $13.92 $13.62 $13.46 Offering price per class A share (100/94.25 of Class A net asset value)* $12.93 $14.04 $14.77 $14.45 $14.28 Computation of net asset value and offering price  Class B Net Assets $136,512 $138,496 $226,302 $396,845 $642,258 Number of shares outstanding 11,287 11,128 17,180 30,998 49,719 Net asset value and offering price** $12.09 $12.45 $13.17 $12.80 $12.92 Computation of net asset value and offering price  Class C Net Assets $45,649 $12,619 $37,639 $125,815 $143,664 Number of shares outstanding 3,777 1,004 2,861 9,809 11,072 Net asset value and offering price** $12.08*** $12.56*** $13.16 $12.83 $12.97*** Computation of net asset value, offering price and redemption price  Class M Net Assets $42,584 $4,809 $14,562 $58,123 $611,980 Number of shares outstanding 3,513 369 1,093 4,483 47,332 Net asset value and redemption price $12.12 $13.03 $13.32 $12.97 $12.93 Offering price per class M share (100/96.50 of Class M net asset value)* $12.56 $13.50 $13.80 $13.44 $13.40 Computation of net asset value, offering price and redemption price  Class R Net Assets $256,232 $335,405 $622,093 $635,902 $582,224 Number of shares outstanding 21,175 24,871 43,715 48,085 45,162 Net asset value, offering price and redemption value $12.10 $13.49 $14.23 $13.22 $12.89 Computation of net asset value, offering price and redemption price  Class Y Net Assets $1,950,705 $4,366,261 $6,978,770 $9,866,685 $10,563,735 Number of shares outstanding 159,583 290,062 445,018 640,791 701,651 Net asset value, offering price and redemption value $12.22 $15.05 $15.68 $15.40 $15.06 Cost of investments (Note 1) $6,062,090 $11,940,563 $17,492,394 $25,141,340 $31,766,553 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 37 Statement of assets and liabilities 7/31/09 cont . ASSETS 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $46,812,134 $46,081,428 $54,986,398 $21,259,122 $14,630,056 Interest receivable 3 3 9 5 1 Receivable for shares of the fund sold 168,437 67,729 49,549 5,646 83,086 Receivable for securities sold 212,490 16,884 3,046 33 63,417 Total assets LIABILITIES 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Payable for shares of the fund repurchased 413,362 16,918 5,101 48,770 64,418 Payable for securities purchased 17,342 48,400 23,395 3,323 6,497 Payable for compensation of Manager (Note 2) 7,535 8,730 9,818 4,351 2,181 Payable for distribution fees (Note 2) 7,962 8,384 10,753 3,996 2,608 Payable for shareholder expense 6,171 5,582 5,021 2,850 1,395 Payable for audit expense 25,757 27,199 29,893 13,278 7,727 Other accrued expenses 792 719 649 369 177 Total liabilities Net assets REPRESENTED BY 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $82,597,202 $82,027,441 $84,590,682 $33,185,239 $20,500,528 Undistributed net investment income (Note 1) 1,087,642 1,891,823 2,169,791 545,202 3,559 Accumulated net realized loss on investments (Note 1) (45,643,169) (45,471,966) (39,390,465) (15,153,577) (7,886,858) Net unrealized appreciation of investments 8,672,468 7,602,814 7,584,364 2,611,005 2,074,328 Total  Representing net assets applicable to capital outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Computation of net asset value, offering price and redemption price  Class A Net Assets $33,256,153 $35,293,772 $46,905,095 $16,440,232 $10,811,924 Number of shares outstanding 2,286,504 2,474,601 3,075,269 1,136,875 724,791 Net asset value and redemption price $14.54 $14.26 $15.25 $14.46 $14.92 Offering price per class A share (100/94.25 of Class A net asset value)* $15.43 $15.13 $16.18 $15.34 $15.83 Computation of net asset value and offering price  Class B Net Assets $777,196 $699,465 $547,875 $182,484 $42,151 Number of shares outstanding 56,536 50,537 36,824 12,942 2,821 Net asset value and offering price** $13.75 $13.84 $14.88 $14.10 $14.94 Computation of net asset value and offering price  Class C Net Assets $195,567 $367,270 $261,310 $310,880 $127,471 Number of shares outstanding 14,164 26,419 17,560 22,292 8,518 Net asset value and offering price** $13.81 $13.90 $14.88 $13.95 $14.97*** Computation of net asset value, offering price and redemption price  Class M Net Assets $93,799 $218,335 $261,575 $62,396 $393,799 Number of shares outstanding 6,722 15,575 17,419 4,443 26,342 Net asset value and redemption price $13.95 $14.02 $15.02 $14.04 $14.95 Offering price per class M share (100/96.50 of Class M net asset value)* $14.46 $14.53 $15.56 $14.55 $15.49 Computation of net asset value, offering price and redemption price  Class R Net Assets $1,097,144 $461,417 $845,923 $373,120 $77,066 Number of shares outstanding 79,651 33,274 56,860 26,473 5,166 Net asset value, offering price and redemption value $13.77 $13.87 $14.88 $14.09 $14.92 Computation of net asset value, offering price and redemption price  Class Y Net Assets $11,294,284 $9,009,853 $6,132,594 $3,818,757 $3,239,146 Number of shares outstanding 773,021 575,696 400,573 249,735 216,547 Net asset value, offering price and redemption value $14.61 $15.65 $15.31 $15.29 $14.96 Cost of investments (Note 1) $38,139,666 $38,478,614 $47,402,034 $18,648,117 $12,555,728 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 38 Statement of operations Year ended 7/31/09 INVESTMENT INCOME 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Income distributions from underlying Putnam Fund shares $76,380 $159,090 $267,981 $483,064 $759,091 EXPENSES (NOTE 2) 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Compensation of Manager (Note 2) 3,821 7,517 10,878 16,516 21,795 Distribution fees  Class A (Note 2) 12,690 24,414 35,037 51,085 67,429 Distribution fees  Class B (Note 2) 1,041 1,208 2,595 3,717 5,518 Distribution fees  Class C (Note 2) 315 141 240 953 1,011 Distribution fees  Class M (Note 2) 246 38 72 401 4,047 Distribution fees  Class R (Note 2) 825 1,789 2,563 2,751 2,998 Audit fees 3,704 7,290 10,549 16,014 21,129 Reports to shareholder 3,957 3,216 4,755 5,899 7,474 Other fees 522 430 604 770 924 Fees waived and reimbursed by Manager (Note 2) (4,362) (3,416) (5,027) (6,169) (7,740) Total expenses Net investment income Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (5,682,195) (11,282,030) (15,933,978) (24,881,707) (33,173,521) Capital gain distribution from underlying Putnam Fund shares 559 1,056 1,486 2,201 2,840 Net unrealized appreciation of underlying Putnam Fund shares during the year 3,275,905 6,760,492 9,593,489 14,974,253 19,487,382 Net loss on investments Net decrease in net assets resulting from operations Statement of operations Year ended 7/31/09 cont. INVESTMENT INCOME 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Income distributions from underlying Putnam Fund shares $1,271,214 $2,076,302 $3,076,117 $1,616,731 $1,093,288 EXPENSES (NOTE 2) 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Compensation of Manager (Note 2) 26,575 28,071 30,836 13,702 7,972 Distribution fees  Class A (Note 2) 82,349 93,296 116,741 43,936 26,920 Distribution fees  Class B (Note 2) 7,357 6,110 4,052 1,829 399 Distribution fees  Class C (Note 2) 1,363 2,153 2,345 2,872 1,330 Distribution fees  Class M (Note 2) 584 2,047 2,070 2,411 3,489 Distribution fees  Class R (Note 2) 4,126 2,831 2,538 1,757 711 Audit fees 25,757 27,200 29,893 13,278 7,727 Reports to shareholder 8,316 7,309 7,210 4,053 2,336 Other fees 1,084 978 911 533 272 Fees waived and reimbursed by Manager (Note 2) (8,604) (7,457) (7,192) (4,179) (2,370) Total expenses Net investment income Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (38,398,814) (38,191,574) (34,633,269) (13,072,712) (6,815,743) Capital gain distribution from underlying Putnam Fund shares 3,327 3,069 2,192 822 1,310 Net unrealized appreciation of underlying Putnam Fund shares during the year 21,802,873 20,222,228 18,326,557 5,845,321 3,590,995 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 39 Statement of changes in net assets 2050 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $53,621 $146,288 Net realized loss on underlying Putnam Fund shares (5,681,636) (152,368) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 3,275,905 (1,730,821) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (83,861) (220,506) Class B (897) (2,414) Class C (262) (531) Class M (355) (712) Class R (2,275) (2,364) Class Y (58,367) (98,324) Net realized short-term gain on investments Class A  (668,652) Class B  (10,391) Class C  (1,795) Class M  (2,452) Class R  (7,302) Class Y  (269,850) From net realized long-term gain on investments Class A (198,202) (285,450) Class B (4,258) (4,436) Class C (1,113) (767) Class M (1,212) (1,047) Class R (5,843) (3,117) Class Y (115,779) (115,200) Redemption fees (Note 1)   Decrease from capital share transactions (Note 4) (522,010) (1,103,515) Total decrease in net assets NET ASSETS Beginning of year 10,888,722 15,424,448 End of year $7,542,178 $10,888,722 Undistributed net investment income, end of year 2045 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $116,463 $320,237 Net realized gain (loss) on underlying Putnam Fund shares (11,280,974) 606,845 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 6,760,492 (4,125,874) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (5,593) (684,640) Class B  (5,711) Class C  (644) Class M  (16) Class R  (9,867) Class Y (21,436) (251,520) Net realized short-term gain on investments Class A  (1,006,485) Class B  (9,829) Class C  (1,100) Class M  (64) Class R  (14,573) Class Y  (341,149) From net realized long-term gain on investments Class A (495,612) (3,105,468) Class B (6,701) (30,326) Class C (912) (3,394) Class M (288) (197) Class R (20,110) (44,965) Class Y (305,501) (1,052,599) Redemption fees (Note 1) 30 1,630 Decrease from capital share transactions (Note 4) (1,836,225) (3,152,893) Total decrease in net assets NET ASSETS Beginning of year 22,061,611 34,974,213 End of year $14,965,244 $22,061,611 Undistributed net investment income, end of year The accompanying notes are an integral part of these financial statements. 40 Statement of changes in net assets cont. 2040 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $205,715 $527,636 Net realized gain (loss) on underlying Putnam Fund shares (15,932,492) 1,228,812 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 9,593,489 (6,227,738) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (36,540) (1,014,929) Class B  (7,695) Class C  (848) Class M  (532) Class R (428) (12,057) Class Y (49,998) (356,992) Net realized short-term gain on investments Class A  (905,345) Class B  (8,532) Class C  (820) Class M  (579) Class R  (10,679) Class Y  (295,594) From net realized long-term gain on investments Class A (487,425) (4,459,568) Class B (10,924) (42,025) Class C (821) (4,039) Class M (340) (2,852) Class R (18,313) (52,602) Class Y (320,251) (1,456,042) Redemption fees (Note 1) 163 14 Decrease from capital share transactions (Note 4) (2,855,146) (2,752,018) Total decrease in net assets NET ASSETS Beginning of year 31,712,079 47,567,103 End of year $21,798,768 $31,712,079 Undistributed net investment income, end of year 2035 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $391,127 $968,577 Net realized gain (loss) on underlying Putnam Fund shares (24,879,506) 2,558,007 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 14,974,253 (10,214,814) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (93,903) (1,505,316) Class B  (18,234) Class C  (3,153) Class M (112) (2,182) Class R (2,244) (14,178) Class Y (115,721) (731,993) Net realized short-term gain on investments Class A  (1,030,846) Class B  (14,777) Class C  (2,477) Class M  (1,691) Class R  (9,800) Class Y  (467,071) From net realized long-term gain on investments Class A (728,126) (6,474,172) Class B (15,726) (92,805) Class C (3,901) (15,555) Class M (2,699) (10,617) Class R (21,689) (61,547) Class Y (550,153) (2,933,416) Redemption fees (Note 1) 271 21 Decrease from capital share transactions (Note 4) (6,530,661) (4,423,962) Total decrease in net assets NET ASSETS Beginning of year 49,080,407 73,582,408 End of year $31,501,617 $49,080,407 Undistributed net investment income, end of year The accompanying notes are an integral part of these financial statements. 41 Statement of changes in net assets cont. 2030 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $634,506 $1,532,945 Net realized gain (loss) on underlying Putnam Fund shares (33,170,681) 3,135,025 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 19,487,382 (13,598,452) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (230,100) (2,019,953) Class B (44) (20,617) Class C (26) (3,130) Class M (1,726) (27,458) Class R (5,012) (18,590) Class Y (235,881) (1,088,427) Net realized short-term gain on investments Class A  (1,024,722) Class B  (12,658) Class C  (1,840) Class M  (15,757) Class R  (9,397) Class Y  (514,573) From net realized long-term gain on investments Class A (1,224,943) (8,843,236) Class B (26,462) (109,237) Class C (4,360) (15,875) Class M (26,933) (135,977) Class R (32,059) (81,097) Class Y (922,125) (4,440,710) Redemption fees (Note 1) 885 1,120 Increase (decrease) from capital share transactions (Note 4) (11,502,109) 902,641 Total decrease in net assets NET ASSETS Beginning of year 66,916,646 93,326,621 End of year $39,656,958 $66,916,646 Undistributed net investment income, end of year 2025 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $1,122,307 $2,202,387 Net realized gain (loss) on underlying Putnam Fund shares (38,395,487) 3,523,337 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 21,802,873 (15,763,707) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (364,668) (2,485,024) Class B (1,681) (38,146) Class C (248) (6,391) Class M  (10,290) Class R (8,951) (16,477) Class Y (386,188) (1,556,429) Net realized short-term gain on investments Class A  (1,132,503) Class B  (20,754) Class C  (3,420) Class M  (5,335) Class R  (7,551) Class Y  (659,833) From net realized long-term gain on investments Class A (1,062,224) (10,912,418) Class B (25,256) (199,976) Class C (4,250) (32,951) Class M (2,514) (51,411) Class R (27,963) (72,757) Class Y (875,141) (6,357,933) Redemption fees (Note 1) 43 31 Decrease from capital share transactions (Note 4) (17,536,726) (6,449,270) Total decrease in net assets NET ASSETS Beginning of year 82,480,217 122,537,038 End of year $46,714,143 $82,480,217 Undistributed net investment income, end of year The accompanying notes are an integral part of these financial statements. 42 Statement of changes in net assets cont. 2020 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $1,913,764 $2,977,063 Net realized gain (loss) on underlying Putnam Fund shares (38,188,505) 2,078,314 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 20,222,228 (15,029,143) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (662,067) (3,236,534) Class B (4,878) (27,699) Class C (1,451) (6,444) Class M (1,401) (38,440) Class R (10,582) (12,151) Class Y (475,196) (1,659,018) Net realized short-term gain on investments Class A  (964,123) Class B  (9,808) Class C  (2,233) Class M  (12,599) Class R  (3,673) Class Y  (460,179) From net realized long-term gain on investments Class A (648,863) (11,248,483) Class B (10,586) (114,425) Class C (2,820) (26,053) Class M (5,736) (146,989) Class R (11,065) (42,853) Class Y (392,479) (5,368,941) Redemption fees (Note 1) 380 175 Decrease from capital share transactions (Note 4) (26,633,851) (19,176,770) Total decrease in net assets NET ASSETS Beginning of year 90,963,220 143,494,226 End of year $46,050,112 $90,963,220 Undistributed net investment income, end of year 2015 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $2,886,713 $3,583,435 Net realized gain (loss) on underlying Putnam Fund shares (34,631,077) 1,299,187 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 18,326,557 (11,600,661) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,588,656) (3,287,903) Class B (9,677) (26,188) Class C (6,214) (5,865) Class M (4,557) (6,216) Class R (13,161) (5,780) Class Y (742,384) (1,529,626) Net realized short-term gain on investments Class A  (501,590) Class B  (4,863) Class C  (1,124) Class M  (1,058) Class R  (889) Class Y  (218,525) From net realized long-term gain on investments Class A (680,244) (7,458,574) Class B (6,149) (72,311) Class C (3,481) (16,719) Class M (2,682) (15,727) Class R (5,735) (13,217) Class Y (290,577) (3,249,431) Redemption fees (Note 1) 1,100 964 Decrease from capital share transactions (Note 4) (20,269,484) (15,053,526) Total decrease in net assets NET ASSETS Beginning of year 91,994,080 130,180,287 End of year $54,954,372 $91,994,080 Undistributed net investment income, end of year The accompanying notes are an integral part of these financial statements. 43 Statement of changes in net assets cont. 2010 Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $1,536,539 $2,092,293 Net realized loss on underlying Putnam Fund shares (13,071,890) (645,050) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 5,845,321 (3,429,225) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,103,931) (1,873,550) Class B (10,286) (11,280) Class C (19,029) (3,657) Class M (25,060) (4,595) Class R (19,551) (11,267) Class Y (767,105) (888,858) Net realized short-term gain on investments Class A  (150,739) Class B  (1,065) Class C  (337) Class M  (422) Class R  (936) Class Y  (67,552) From net realized long-term gain on investments Class A  (1,846,523) Class B  (13,044) Class C  (4,134) Class M  (5,170) Class R  (11,470) Class Y  (827,498) Redemption fees (Note 1) 496 238 Decrease from capital share transactions (Note 4) (13,130,902) (15,345,661) Total decrease in net assets NET ASSETS Beginning of year 41,953,267 65,002,769 End of year $21,187,869 $41,953,267 Undistributed net investment income, end of year Maturity Fund  DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $1,044,502 $1,103,855 Net realized loss on underlying Putnam Fund shares (6,814,433) (454,981) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 3,590,995 (1,455,306) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (684,854) (830,601) Class B (2,298) (2,614) Class C (8,936) (39) Class M (34,269) (5,707) Class R (8,841) (4,681) Class Y (307,390) (378,217) Net realized short-term gain on investments Class A  (113,684) Class B  (383) Class C  (6) Class M  (1,183) Class R  (461) Class Y  (41,763) From net realized long-term gain on investments Class A  (854,436) Class B  (2,880) Class C  (43) Class M  (8,895) Class R  (3,462) Class Y  (313,887) Redemption fees (Note 1) 2,056 816 Decrease from capital share transactions (Note 4) (3,665,488) (7,746,813) Total decrease in net assets NET ASSETS Beginning of year 21,580,513 32,695,884 End of year $14,691,557 $21,580,513 Undistributed net investment income, end of year The accompanying notes are an integral part of these financial statements. 44 This page left blank intentionally. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2050 Fund Class A July 31, 2009 .07 (3.08) (.19) (.44)  e .35 .64 170.52 July 31, 2008 .21 (2.85) (.51) (2.20)  .35 1.13 151.28 July 31, 2007 .17 2.89 (.33) (.34)  e .34 .81 67.99 July 31, 2006 .16 f 1.11 (.27) (.31)  e .35 .86 f 96.90 July 31, 2005**  1.45     8.72 * .09 * (.02) * 24.76 * Class B July 31, 2009 (.02) (3.05) (.09) (.44)  e 1.10 (.19) 170.52 July 31, 2008 .06 (2.83) (.36) (2.20)  1.10 .31 151.28 July 31, 2007 .02 2.86 (.23) (.34)  e 1.09 .12 67.99 July 31, 2006 .08 f 1.04 (.17) (.31)  e 45 1.10 .43 f 96.90 July 31, 2005** (.03) 1.45     8.50 * 31 .28 * (.16) * 24.76 * Class C July 31, 2009 (.03) (3.05) (.10) (.44)  e 1.10 (.29) 170.52 July 31, 2008 .05 (2.81) (.46) (2.20)  34 1.10 .29 151.28 July 31, 2007 (.10) 2.98 (.14) (.34)  e 16 1.09 (.44) 67.99 July 31, 2006 .24 f .89 (.17) (.31)  e 1 1.10 1.31 f 96.90 July 31, 2005** (.03) 1.45     8.50 * 4 .28 * (.16) * 24.76 * Class M July 31, 2009  e (3.05) (.13) (.44)  e .85 (.01) 170.52 July 31, 2008 .10 (2.83) (.45) (2.20)  36 .85 .54 151.28 July 31, 2007 (.02) 2.96 (.22) (.34)  e 29 .84 (.11) 67.99 July 31, 2006 .15 f 1.02 (.20) (.31)  e 3 .85 .78 f 96.90 July 31, 2005** (.02) 1.45     8.56 * 3 .22 * (.09) * 24.76 * Class R July 31, 2009 .02 (3.05) (.17) (.44)  e .60 .18 170.52 July 31, 2008 .13 (2.81) (.50) (2.20)  .60 .73 151.28 July 31, 2007 .08 2.92 (.31) (.34)  e 66 .59 .38 67.99 July 31, 2006 .07 f 1.14 (.22) (.31)  e 10 .60 .40 f 96.90 July 31, 2005** (.01) 1.45     8.64 * 1 .15 * (.04) * 24.76 * Class Y July 31, 2009 .11 (3.12) (.22) (.44)  e .10 .95 170.52 July 31, 2008 .24 (2.85) (.56) (2.20)  .10 1.26 151.28 July 31, 2007 .19 2.92 (.35) (.34)  e .09 .90 67.99 July 31, 2006 .21 f 1.11 (.28) (.31)  e .10 1.09 f 96.90 July 31, 2005** .01 1.45     8.76 * .03 * .05 * 24.76 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 46 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2045 Fund Class A July 31, 2009 .09 (3.27) (.01) (.68)  e .35 .73 157.65 July 31, 2008 .26 (3.04) (.93) (5.58)  e .34 1.21 133.74 July 31, 2007 .25 3.64 (.44) (1.13)  e .33 .93 78.06 July 31, 2006 .28 f 1.47 (.40) (.84)  e .35 1.14 f 55.76 July 31, 2005*** .09 2.54 (.19)   12.51 * .26 * .41 * 42.17 * Class B July 31, 2009 (.02) (3.10)  (.68)  e 1.10 (.14) 157.65 July 31, 2008 .09 (2.89) (.79) (5.58)  e 1.09 .45 133.74 July 31, 2007 .04 3.53 (.32) (1.13)  e 1.08 .16 78.06 July 31, 2006  f 1.52 (.30) (.84)  e 81 1.10 (.01) f 55.76 July 31, 2005*** (.08) 2.52 (.17)   11.87 * 17 .82 * (.37) * 42.17 * Class C July 31, 2009  e (3.15)  (.68)  e 1.10 .01 157.65 July 31, 2008 .08 (2.90) (.80) (5.58)  e 20 1.09 .40 133.74 July 31, 2007 .03 3.55 (.26) (1.13)  e 17 1.08 .12 78.06 July 31, 2006 .11 f 1.42 (.21) (.84)  e 9 1.10 .46 f 55.76 July 31, 2005*** (.09) 2.53 (.17)   11.89 * 10 .82 * (.39) * 42.17 * Class M July 31, 2009 .02 (3.24)  (.68)  e $5 .85 .18 157.65 July 31, 2008 .02 (2.88) (.35) (5.58) .01 7 .84 .13 133.74 July 31, 2007 .14 3.52 (.26) (1.13)  e 1 .83 .54 78.06 July 31, 2006 .17 f 1.42 (.27) (.84)  e 8 .85 .72 f 55.76 July 31, 2005*** (.02) 2.51 (.18)   12.09 * 9 .64 * (.09) * 42.17 * Class R July 31, 2009 .05 (3.32)  (.68)  e .60 .37 157.65 July 31, 2008 .17 (3.06) (.93) (5.58)  .59 .82 133.74 July 31, 2007 .14 3.76 (.46) (1.13)  e .58 .52 78.06 July 31, 2006 1 (.02) f .51     e 2.04 * 19 .36 * (.09) * f 55.76 December 19, 2005 2 .49 .55     4.55 *  .23 * 2.12 * 36.08 * July 31, 2005*** .10 2.44 (.19)   12.33 * 1 .45 * .45 * 42.17 * Class Y July 31, 2009 .13 (3.68) (.05) (.68)  e .10 .92 157.65 July 31, 2008 .31 (3.38) (1.01) (5.58)  e .09 1.29 133.74 July 31, 2007 .36 3.96 (.49) (1.13)  e .08 1.25 78.06 July 31, 2006 .36 f 1.61 (.44) (.84)  e .10 1.37 f 36.08 July 31, 2005 *** .15 2.75 (.20)   12.72 * .07 * .63 * 42.17 * See page 66 for Notes to Financial Highlights. 48 49 The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Portfolio Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage turnover Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d (%) Putnam RetirementReady 2040 Fund Class A July 31, 2009 .12 (3.18) (.04) (.48)  e .35 .93 158.05 July 31, 2008 .31 (3.06) (.93) (4.92)  e .34 1.44 133.96 July 31, 2007 .29 3.45 (.46) (1.19)  e .33 1.11 60.17 July 31, 2006 .30 f 1.42 (.39) (.90)  e .35 1.24 f 54.52 July 31, 2005*** .11 2.49 (.17)   e 12.37 * .26 * .48 * 39.79 * Class B July 31, 2009 .01 (3.03)  (.48)  e 1.10 .09 158.05 July 31, 2008 .10 (2.88) (.75) (4.92)  e 1.09 .50 133.96 July 31, 2007 .08 3.35 (.37) (1.19)  e 1.08 .30 60.17 July 31, 2006 .05 f 1.45 (.27) (.90)  e 1.10 .22 f 54.52 July 31, 2005*** (.08) 2.50 (.15)   e 11.75 * 37 .82 * (.38) * 39.79 * Class C July 31, 2009 (.02) (2.99)  (.48)  e 1.10 (.14) 158.05 July 31, 2008 .11 (2.88) (.86) (4.92)  e 30 1.09 .57 133.96 July 31, 2007 .01 3.42 (.35) (1.19)  e 18 1.08 .05 60.17 July 31, 2006 .11 f 1.39 (.21) (.90)  e 2 1.10 .46 f 54.52 July 31, 2005*** .02 2.40 (.15)   e 11.77 * 1 .82 * .09 * 39.79 * Class M July 31, 2009 .02 (3.04)  (.48)  e .85 .13 158.05 July 31, 2008 .18 (2.92) (.76) (4.92)  e 9 .84 .88 133.96 July 31, 2007 .19 3.31 (.39) (1.19)  e 14 .83 .76 60.17 July 31, 2006 .15 f 1.41 (.28) (.90)  e 23 .85 .64 f 54.52 July 31, 2005*** .02 2.44 (.17)   e 11.96 * 11 .64 * .11 * 39.79 * Class R July 31, 2009 .06 (3.23) (.01) (.48)  e .60 .46 158.05 July 31, 2008 .20 (3.06) (.94) (4.92)  e .59 .98 133.96 July 31, 2007 .20 3.55 (.45) (1.19)  e .58 .75 60.17 July 31, 2006 1 .01 f .48     e 2.01 * 46 .36 * .05 * f 54.52 December 19, 2005 2 .49 .53     4.45 *  .23 * 2.10 * 39.73 * July 31, 2005*** .10 2.41 (.17)   e 12.20 * 1 .45 * .47 * 39.79 * Class Y July 31, 2009 .15 (3.54) (.08) (.48)  e .10 1.05 158.05 July 31, 2008 .36 (3.38) (1.00) (4.92)  e .09 1.50 133.96 July 31, 2007 .40 3.74 (.51) (1.19)  e .08 1.39 60.17 July 31, 2006 .38 f 1.56 (.44) (.90)  e .10 1.46 f 54.52 July 31, 2005*** .17 2.69 (.18)   e 12.58 * .07 * .68 * 39.79 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 50 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2035 Fund Class A July 31, 2009 .14 (3.00) (.06) (.48)  e .35 1.12 152.61 July 31, 2008 .34 (2.84) (.94) (4.67)  e .34 1.65 126.79 July 31, 2007 .33 3.17 (.49) (1.30)  e .33 1.30 58.16 July 31, 2006 .33 f 1.25 (.42) (.88)  e .35 1.41 f 51.70 July 31, 2005*** .13 2.31 (.15)   11.76 * .26 * .58 * 36.45 * Class B July 31, 2009 .03 (2.82)  (.48)  e 1.10 .23 152.61 July 31, 2008 .16 (2.69) (.79) (4.67)  e 1.09 .85 126.79 July 31, 2007 .13 3.05 (.36) (1.30)  e 1.08 .55 58.16 July 31, 2006 .13 f 1.22 (.36) (.88)  e 1.10 .55 f 51.70 July 31, 2005*** (.03) 2.30 (.15)   11.15 * 67 .82 * (.13) * 36.45 * Class C July 31, 2009 .01 (2.80)  (.48)  e 1.10 .08 152.61 July 31, 2008 .15 (2.68) (.82) (4.67)  e 1.09 .78 126.79 July 31, 2007 .14 3.06 (.47) (1.30)  e 83 1.08 .58 58.16 July 31, 2006 .06 f 1.30 (.24) (.88)  e 7 1.10 .26 f 51.70 July 31, 2005*** .03 2.24 (.13)   11.15 * 1 .82 * .15 * 36.45 * Class M July 31, 2009 .07 (2.85) (.02) (.48)  e .85 .63 152.61 July 31, 2008 .21 (2.72) (.83) (4.67)  e 53 .84 1.08 126.79 July 31, 2007 .18 3.09 (.39) (1.30)  e 63 .83 .74 58.16 July 31, 2006 .19 f 1.22 (.32) (.88)  e 37 .85 .82 f 51.70 July 31, 2005***  2.31 (.15)   11.35 * 20 .64 * (.02) * 36.45 * Class R July 31, 2009 .07 (2.89) (.05) (.48)  e .60 .61 152.61 July 31, 2008 .25 (2.74) (.93) (4.67)  e .59 1.28 126.79 July 31, 2007 .21 3.17 (.50) (1.30)  e .58 .83 58.16 July 31, 2006 .22 f 1.23  (.88)  e 25 .60 .96 f 51.70 July 31, 2005*** .12 2.23 (.15)   11.58 * 1 .45 * .52 * 36.45 * Class Y July 31, 2009 .20 (3.36) (.10) (.48)  e .10 1.37 152.61 July 31, 2008 .41 (3.18) (1.01) (4.67)  e .09 1.77 126.79 July 31, 2007 .43 3.47 (.54) (1.30)  e .08 1.57 58.16 July 31, 2006 .42 f 1.35 (.46) (.88)  e .10 1.63 f 51.70 July 31, 2005*** .19 2.51 (.16)   11.96 * .07 * .77 * 36.45 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 52 53 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment investment realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2030 Fund Class A July 31, 2009 .17 (2.85) (.11) (.60)  e .35 1.33 147.83 July 31, 2008 .39 (2.70) (.94) (4.59)  e .34 1.93 122.17 July 31, 2007 .37 2.95 (.51) (1.25)  e .32 1.50 65.00 July 31, 2006 .37 f 1.12 (.43) (.79)  e .35 1.57 f 48.81 July 31, 2005*** .15 2.15 (.14)   11.14 * .26 * .66 * 34.59 * Class B July 31, 2009 .05 (2.70)  e (.60)  e 1.10 .38 147.83 July 31, 2008 .20 (2.57) (.78) (4.59)  e 1.09 1.07 122.17 July 31, 2007 .18 2.85 (.37) (1.25)  e 1.07 .74 65.00 July 31, 2006 .20 f 1.09 (.33) (.79)  e 1.10 .86 f 48.81 July 31, 2005*** (.04) 2.18 (.12)   10.54 * .82 * (.20) * 34.59 * Class C July 31, 2009 .03 (2.70)  e (.60)  e 1.10 .25 147.83 July 31, 2008 .20 (2.59) (.81) (4.59)  e 1.09 1.03 122.17 July 31, 2007 .11 2.93 (.21) (1.25)  e 90 1.07 .45 65.00 July 31, 2006 .21 f 1.07 (.37) (.79)  e 43 1.10 .95 f 48.81 July 31, 2005*** (.02) 2.16 (.12)   10.52 * 22 .82 * (.10) * 34.59 * Class M July 31, 2009 .08 (2.71) (.04) (.60)  e .85 .69 147.83 July 31, 2008 .27 (2.60) (.83) (4.59)  e .84 1.38 122.17 July 31, 2007 .25 2.86 (.46) (1.25)  e .82 1.04 65.00 July 31, 2006 .12 f 1.21 (.35) (.79)  e .85 .54 f 48.81 July 31, 2005*** .01 2.17 (.13)   10.74 * 43 .64 * .03 * 34.59 * Class R July 31, 2009 .11 (2.72) (.09) (.60)  e .60 .94 147.83 July 31, 2008 .29 (2.57) (.94) (4.59)  e .59 1.57 122.17 July 31, 2007 .27 2.90 (.48) (1.25)  e .57 1.10 65.00 July 31, 2006 .29 f 1.10 (.44) (.79)  e 81 .60 1.28 f 48.81 July 31, 2005*** .13 2.09 (.13)   10.96 * 1 .45 * .58 * 34.59 * Class Y July 31, 2009 .25 (3.18) (.15) (.60)  e .10 1.79 147.83 July 31, 2008 .47 (2.99) (1.01) (4.59)  e .09 2.09 122.17 July 31, 2007 .48 3.18 (.56) (1.25)  e .07 1.78 65.00 July 31, 2006 .45 f 1.21 (.47) (.79)  e .10 1.79 f 48.81 July 31, 2005*** .19 2.33 (.15)   11.35 * .07 * .81 * 34.59 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 54 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees e endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2025 Fund Class A July 31, 2009 .26 (2.90) (.15) (.45)  .35 1.95 139.24 July 31, 2008 .47 (2.68) (.97) (4.69)  .34 2.18 118.18 July 31, 2007 .43 2.90 (.55) (1.43)  .32 1.67 62.81 July 31, 2006 .42 f 1.05 (.45) (.78)  .35 1.74 f 53.14 July 31, 2005*** .17 2.13 (.13)   10.53 * .26 * .75 * 25.48 * Class B July 31, 2009 .14 (2.71) (.03) (.45)  1.10 1.09 139.24 July 31, 2008 .28 (2.53) (.81) (4.69)  1.09 1.40 118.18 July 31, 2007 .22 2.79 (.43) (1.43)  1.07 .90 62.81 July 31, 2006 .20 f 1.05 (.36) (.78)  1.10 .84 f 53.14 July 31, 2005*** (.02) 2.13 (.13)   9.91 * .82 * (.08) * 25.48 * Class C July 31, 2009 .12 (2.70) (.03) (.45)  1.10 .95 139.24 July 31, 2008 .28 (2.53) (.83) (4.69)  1.09 1.39 118.18 July 31, 2007 .23 2.79 (.40) (1.43)  1.07 .91 62.81 July 31, 2006 .18 f 1.07 (.33) (.78)  1.10 .74 f 53.14 July 31, 2005*** (.01) 2.12 (.11)   9.89 * 45 .82 * (.05) * 25.48 * Class M July 31, 2009 .18 (2.74)  (.45)  .85 1.36 139.24 July 31, 2008 .34 (2.56) (.85) (4.69)  .84 1.67 118.18 July 31, 2007 .29 2.80 (.43) (1.43)  .82 1.16 62.81 July 31, 2006 .28 f 1.03 (.37) (.78)  .85 1.19 f 53.14 July 31, 2005*** .04 2.11 (.13)   10.12 * .64 * .17 * 25.48 * Class R July 31, 2009 .18 (2.73) (.14) (.45)  .60 1.46 139.24 July 31, 2008 .34 (2.50) (.96) (4.69)  .59 1.77 118.18 July 31, 2007 .33 2.83 (.55) (1.43)  .57 1.31 62.81 July 31, 2006 .22 f 1.15 (.43) (.78)  .60 .97 f 53.14 July 31, 2005*** .14 2.06 (.13)   10.31 * 1 .45 * .64 * 25.48 * Class Y July 31, 2009 .34 (2.95) (.20) (.45)  .10 2.48 139.24 July 31, 2008 .50 (2.67) (1.04) (4.69)  .09 2.32 118.18 July 31, 2007 .51 2.89 (.60) (1.43)  .07 1.96 62.81 July 31, 2006 .47 f 1.07 (.50) (.78)  .10 1.93 f 53.14 July 31, 2005*** .21 2.14 (.14)   10.72 * .07 * .90 * 25.48 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 56 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2020 Fund Class A July 31, 2009 .44 (2.73) (.23) (.23)  e .35 3.30 138.33 July 31, 2008 .52 (2.29) (.89) (3.37)  e .34 2.58 115.17 July 31, 2007 .46 2.23 (.56) (1.13)  e .32 1.99 56.03 July 31, 2006 .43 f .62 (.44) (.57)  e .35 1.93 f 46.91 July 31, 2005*** .18 1.72 (.11)   9.41 * .26 * .85 * 30.16 * Class B July 31, 2009 .32 (2.60) (.11) (.23)  e 1.10 2.49 138.33 July 31, 2008 .33 (2.20) (.75) (3.37)  e 1.09 1.75 115.17 July 31, 2007 .28 2.18 (.45) (1.13)  e 1.07 1.23 56.03 July 31, 2006 .26 f .62 (.37) (.57)  e 1.10 1.18 f 46.91 July 31, 2005*** .03 1.73 (.11)   8.79 * .82 * .12 * 30.16 * Class C July 31, 2009 .29 (2.59) (.12) (.23)  e 1.10 2.27 138.33 July 31, 2008 .33 (2.21) (.77) (3.37)  e 1.09 1.77 115.17 July 31, 2007 .27 2.20 (.38) (1.13)  e 1.07 1.16 56.03 July 31, 2006 .25 f .62 (.33) (.57)  e 1.10 1.16 f 46.91 July 31, 2005*** .03 1.73 (.10)   8.79 * 61 .82 * .12 * 30.16 * Class M July 31, 2009 .37 (2.62) (.06) (.23)  e .85 2.81 138.33 July 31, 2008 .39 (2.22) (.81) (3.37)  e .84 2.03 115.17 July 31, 2007 .33 2.20 (.47) (1.13)  e .82 1.44 56.03 July 31, 2006 .32 f .61 (.38) (.57)  e .85 1.49 f 46.91 July 31, 2005*** .06 1.73 (.11)   9.00 * .64 * .30 * 30.16 * Class R July 31, 2009 .38 (2.63) (.22) (.23)  e .60 3.01 138.33 July 31, 2008 .40 (2.18) (.88) (3.37)  e .59 2.17 115.17 July 31, 2007 .39 2.20 (.53) (1.13)  e .57 1.69 56.03 July 31, 2006 .39 f .61 (.48) (.57)  e .60 1.81 f 46.91 July 31, 2005*** .15 1.69 (.10)   9.25 * 1 .45 * .71 * 30.16 * Class Y July 31, 2009 .55 (3.00) (.28) (.23)  e .10 3.72 138.33 July 31, 2008 .60 (2.49) (.96) (3.37)  e .09 2.76 115.17 July 31, 2007 .56 2.38 (.61) (1.13)  e .07 2.26 56.03 July 31, 2006 .52 f .68 (.49) (.57)  e .10 2.18 f 46.91 July 31, 2005*** .23 1.84 (.12)   9.60 * .07 * 1.01 * 30.16 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 58 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2015 Fund Class A July 31, 2009 .66 (2.84) (.50) (.21)  e .35 4.58 125.81 July 31, 2008 .66 (1.96) (.93) (2.24)  e .34 3.25 108.96 July 31, 2007 .58 1.67 (.58) (.94)  e .32 2.55 68.94 July 31, 2006 .51 f .31 (.53) (.81)  e .35 2.31 f 62.70 July 31, 2005*** .22 1.42 (.09)   7.90 * .26 * 1.01 * 26.37 * Class B July 31, 2009 .52 (2.73) (.33) (.21)  e 1.10 3.68 125.81 July 31, 2008 .49 (1.91) (.76) (2.24)  e 1.09 2.48 108.96 July 31, 2007 .40 1.63 (.48) (.94)  e 1.07 1.80 68.94 July 31, 2006 .32 f .33 (.47) (.81)  e 1.10 1.46 f 62.70 July 31, 2005*** .07 1.43 (.08)   7.30 * .82 * .35 * 26.37 * Class C July 31, 2009 .54 (2.76) (.38) (.21)  e 1.10 3.78 125.81 July 31, 2008 .48 (1.90) (.74) (2.24)  e 1.09 2.47 108.96 July 31, 2007 .39 1.62 (.42) (.94)  e 1.07 1.77 68.94 July 31, 2006 .34 f .31 (.46) (.81)  e 1.10 1.56 f 62.70 July 31, 2005*** .08 1.42 (.09)   7.32 * 90 .82 * .38 * 26.37 * Class M July 31, 2009 .55 (2.74) (.36) (.21)  e .85 3.75 125.81 July 31, 2008 .52 (1.90) (.83) (2.24)  e .84 2.71 108.96 July 31, 2007 .46 1.63 (.46) (.94)  e .82 2.03 68.94 July 31, 2006 .41 f .30 (.46) (.81)  e .85 1.89 f 62.70 July 31, 2005*** .12 1.42 (.09)   7.52 * .64 * .54 * 26.37 * Class R July 31, 2009 .54 (2.71) (.49) (.21)  e .60 3.89 125.81 July 31, 2008 .57 (1.90) (.92) (2.24)  e .59 2.96 108.96 July 31, 2007 .49 1.66 (.53) (.94)  e .57 2.16 68.94 July 31, 2006 .61 f .16 (.56) (.81)  e 4 .60 2.82 f 62.70 July 31, 2005*** .18 1.42 (.09)   7.75 * 1 .45 * .84 * 26.37 * Class Y July 31, 2009 .76 (2.92) (.54) (.21)  e .10 5.14 125.81 July 31, 2008 .72 (1.97) (.99) (2.24)  e .09 3.47 108.96 July 31, 2007 .63 1.67 (.62) (.94)  e .07 2.78 68.94 July 31, 2006 .56 f .32 (.58) (.81)  e .10 2.49 f 62.70 July 31, 2005*** .26 1.43 (.10)   8.10 * .07 * 1.18 * 26.37 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady 2010 Fund Class A July 31, 2009 .75 (2.49) (.87)   e .35 5.44 122.37 July 31, 2008 .72 (1.49) (.91) (.97)  e .34 3.89 129.01 July 31, 2007 .65 .91 (.69) (.69)  e .31 3.29 56.75 July 31, 2006 .56 f (.06) (.51) (.34)  e .34 2.84 f 61.79 July 31, 2005*** .24 .81 (.07)   5.55 * .26 * 1.26 * 33.53 * Class B July 31, 2009 .62 (2.40) (.75)   e 1.10 4.65 122.37 July 31, 2008 .56 (1.45) (.77) (.97)  e 1.09 3.15 129.01 July 31, 2007 .50 .88 (.60) (.69)  e 1.06 2.55 56.75 July 31, 2006 .40 f (.05) (.35) (.34)  e 1.09 2.08 f 61.79 July 31, 2005*** .12 .81 (.07)   4.98 * 84 .82 * .65 * 33.53 * Class C July 31, 2009 .63 (2.42) (.82)   e 1.10 4.79 122.37 July 31, 2008 .55 (1.43) (.79) (.97)  e 1.09 3.12 129.01 July 31, 2007 .50 .87 (.56) (.69)  e 91 1.06 2.55 56.75 July 31, 2006 .41 f (.06) (.45) (.34)  e 36 1.09 2.12 f 61.79 July 31, 2005*** .14 .79 (.06)   4.98 * 15 .82 * .71 * 33.53 * Class M July 31, 2009 .74 (2.51) (.85)   e .85 5.53 122.37 July 31, 2008 .60 (1.43) (.80) (.97)  e .84 3.35 129.01 July 31, 2007 .54 .88 (.60) (.69)  e .81 2.79 56.75 July 31, 2006 .46 f (.07) (.48) (.34)  e .84 2.39 f 61.79 July 31, 2005*** .19 .78 (.06)   5.19 * 55 .64 * .97 * 33.53 * Class R July 31, 2009 .67 (2.41) (.84)   e .60 5.00 122.37 July 31, 2008 .64 (1.43) (.88) (.97)  e .59 3.62 129.01 July 31, 2007 .59 .88 (.64) (.69)  e .56 3.05 56.75 July 31, 2006 .53 f (.08) (.53) (.34)  e 80 .59 2.80 f 61.79 July 31, 2005*** .20 .80 (.06)   5.41 * 1 .45 * 1.06 * 33.53 * Class Y July 31, 2009 .90 (2.69) (.92)   e .10 6.03 122.37 July 31, 2008 .80 (1.57) (.96) (.97)  e .09 4.11 129.01 July 31, 2007 .73 .95 (.74) (.69)  e .06 3.52 56.75 July 31, 2006 .63 f (.05) (.55) (.34)  e .09 3.07 f 61.79 July 31, 2005*** .29 .84 (.08)   5.76 * .07 * 1.42 * 33.53 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 62 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total from From net Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,d on investments operations investment income investments distributions fees endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) Putnam RetirementReady Maturity Fund Class A July 31, 2009 .89 (1.93) (.89)   e .35 6.43 137.01 July 31, 2008 .71 (1.28) (.78) (.82)  e .34 3.89 138.89 July 31, 2007 .66 .70 (.71) (.27)  e .33 3.45 62.34 July 31, 2006 .58 f (.23) (.61) (.25)  e .35 3.07 f 61.89 July 31, 2005*** .27 .50 (.25)   4.15 * .26 * 1.41 * 41.89 * Class B July 31, 2009 .78 (1.93) (.79)   e 1.10 5.61 137.01 July 31, 2008 .56 (1.28) (.62) (.82)  e 43 1.09 3.03 138.89 July 31, 2007 .52 .71 (.57) (.27)  e 1.08 2.70 62.34 July 31, 2006 .44 f (.24) (.46) (.25)  e 1.10 2.31 f 61.89 July 31, 2005*** .16 .50 (.15)   3.55 * .82 * .83 * 41.89 * Class C July 31, 2009 .83 (1.98) (.79)   e 1.10 6.36 137.01 July 31, 2008 .57 (1.28) (.63) (.82)  e 1 1.09 3.14 138.89 July 31, 2007 .53 .69 (.54) (.27)  e 1 1.08 2.77 62.34 July 31, 2006 .45 f (.24) (.47) (.25)  e 1 1.10 2.31 f 61.89 July 31, 2005*** .15 .52 (.15)   3.59 * 1 .82 * .81 * 41.89 * Class M July 31, 2009 .94 (2.06) (.82)   e .85 7.15 137.01 July 31, 2008 .62 (1.29) (.69) (.82)  e .84 3.54 138.89 July 31, 2007 .56 .71 (.57) (.27)  e 14 .83 2.94 62.34 July 31, 2006 .52 f (.27) (.52) (.25)  e 75 .85 2.86 f 61.89 July 31, 2005*** .20 .50 (.19)   3.76 * 2 .64 * 1.07 * 41.89 * Class R July 31, 2009 .84 (1.92) (.85)   e .60 6.10 137.01 July 31, 2008 .65 (1.28) (.73) (.82)  e .59 3.63 138.89 July 31, 2007 .62 .70 (.66) (.27)  e 81 .58 3.22 62.34 July 31, 2006 .54 f (.25) (.57) (.25)  e 48 .60 2.97 f 61.89 July 31, 2005*** .22 .52 (.22)   3.97 * 1 .45 * 1.19 * 41.89 * Class Y July 31, 2009 .96 (1.98) (.92)   e .10 6.81 137.01 July 31, 2008 .75 (1.28) (.82) (.82)  e .09 4.13 138.89 July 31, 2007 .71 .71 (.76) (.27)  e .08 3.70 62.34 July 31, 2006 .62 f (.23) (.66) (.25)  e .10 3.26 f 61.89 July 31, 2005*** .30 .51 (.28)   4.34 * .07 * 1.56 * 41.89 * See page 66 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 64 65 Financial highlights cont.  Restated to reflect a 3 for 1 share split as of the close of business on May 15, 2009. The share split had no impact of the funds net assets or total return. * Not annualized. ** For the period May 2, 2005 (commencement of operations) to July 31, 2005. ***For the period November 1, 2004 (commencement of operations) to July 31, 2005. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each funds average net assets (Note 2). 7/31/09 7/31/08 7/31/07 7/31/06 7/31/05 Putnam RetirementReady 2050 Fund 0.06% 0.05% 0.04% 3.23% 12.75% Putnam RetirementReady 2045 Fund 0.02 0.02 0.01 0.10 0.57 Putnam RetirementReady 2040 Fund 0.02 0.01 0.01 0.08 0.40 Putnam RetirementReady 2035 Fund 0.02 0.01 0.01 0.04 0.20 Putnam RetirementReady 2030 Fund 0.02 0.01 0.01 0.02 0.13 Putnam RetirementReady 2025 Fund 0.02 0.01 0.01 0.01 0.08 Putnam RetirementReady 2020 Fund 0.01 0.01 0.01 <0.01 0.07 Putnam RetirementReady 2015 Fund 0.01 <0.01 0.01 <0.01 0.06 Putnam RetirementReady 2010 Fund 0.02 0.01 0.02 0.01 0.09 Putnam RetirementReady Maturity Fund 0.01 <0.01 0.00 0.05 0.28 e Amount represents less than $0.01 per share. f The net investment income ratios and per share amounts shown for the period ending July 31, 2006 may not correspond with the expected class specific differences for the period due to the timing of sales and repurchases of fund shares in relation to when distributions from the underlying Putnam funds were received. 1 For the period December 22, 2005 to July 31, 2006. 2 For the period August 1, 2005 to December 19, 2005. All class R shares for Fund 2045 and Fund 2040 were liquidated on December 19, 2005. The accompanying notes are an integral part of these financial statements. 66 Notes to financial statements 7/31/09 Note 1: Significant accounting policies Each of Putnam RetirementReady® Funds: Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, Putnam RetirementReady 2010 Fund and Putnam RetirementReady Maturity Fund, (collectively the funds) is a series of Putnam RetirementReady Funds, a Massachusetts business trust organized on June 8, 2004 (the Trust). Each fund is a diversified open-end investment company under the Investment Company Act of 1940, as amended, each of which is represented by a series of shares of beneficial interest. Each fund, except the Putnam RetirementReady Maturity Fund, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. The Putnam RetirementReady Maturity Fund seeks as high a rate of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2010. The tenth fund is named Putnam RetirementReady Maturity Fund. In July 2007 the Trustees approved a plan to extend each target date funds life an additional five years past the current target date. Beginning with the target date each fund will be renamed to include Maturity. At the end of the five years each fund will merge into the Putnam RetirementReady Maturity Fund. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, Putnam Asset Allocation: Equity Portfolio, Putnam Asset Allocation: Growth Portfolio, Putnam Income Strategies Fund and Putnam Money Market Fund (the underlying Putnam Funds), which are managed by Putnam Management. Prior to January 26, 2009, each fund may have invested in the following Putnam Funds: Putnam Capital Opportunities Fund, Putnam Diversified Income Trust, Putnam Equity Income Fund, The Putnam Fund for Growth and Income, Putnam High Yield Advantage Fund, Putnam Income Fund, Putnam Income Strategies Fund, Putnam International Equity Fund, Putnam International Growth and Income Fund, Putnam International New Opportunities Fund, Putnam Investors Fund, Putnam Mid Cap Value Fund, Putnam Money Market Fund, Putnam Vista Fund and Putnam Voyager Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Effective August 2009, each funds assets will be allocated among a different set of underlying Putnam Funds. Each fund, based on the new allocation, may invest in the following Putnam Funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, Putnam Asset Allocation: Equity Portfolio, Putnam Asset Allocation: Growth Portfolio, and Putnam Money Market Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, September 17, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund, other than Putnam Money Market Fund, values its investments for which market quotations are readily available at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but 67 before the close of the New York Stock Exchange. Accordingly, on certain days, each underlying Putnam Fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by each underlying Putnam fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing source approved by the Trustees. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that each underlying Putnam Fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. The valuation of Putnam Money Market Funds, an underlying Putnam Fund, portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. Each fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At July 31, 2009, the following funds had capital loss carryover in the following amounts, which will expire on the following dates: RetirementReady Loss carryover Expiration 2050 Fund $53,726 7/31/17 2045 Fund 299,545 7/31/17 2040 Fund 325,097 7/31/17 2035 Fund 663,795 7/31/17 2030 Fund 708,586 7/31/17 2025 Fund 1,068,600 7/31/17 2020 Fund 1,818,881 7/31/17 2015 Fund 2,361,006 7/31/17 2010 Fund 576,739 7/31/17 Maturity Fund 336,112 7/31/17 Pursuant to federal income tax regulations applicable to regulated investment companies, the following funds have elected to defer to their fiscal year ending July 31, 2010 the following amount of losses recognized during the period November 1, 2008 to July 31, 2009: RetirementReady Post-October Loss 2050 Fund $7,062,242 2045 Fund 13,663,793 2040 Fund 18,912,116 2035 Fund 28,651,673 2030 Fund 38,334,605 2025 Fund 44,234,728 2020 Fund 43,347,732 2015 Fund 35,455,575 2010 Fund 11,572,489 Maturity Fund 5,628,204 D) Distributions to shareholders Each fund normally distributes any net investment income and any realized capital gains, annually, except the Putnam RetirementReady Maturity Fund, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent differences for each fund: RetirementReady Differences during the period 2050 losses on wash sale transactions, post-October loss deferrals 2045 losses on wash sale transactions, post-October loss deferrals 2040 losses on wash sale transactions, post-October loss deferrals 2035 losses on wash sale transactions, post-October loss deferrals 2030 losses on wash sale transactions, post-October loss deferrals 2025 losses on wash sale transactions, post-October loss deferrals 2020 losses on wash sale transactions, post-October loss deferrals 2015 losses on wash sale transactions, post-October loss deferrals 2010 losses on wash sale transactions, post-October loss deferrals Maturity losses on wash sale transactions, post-October loss deferrals Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended July 31, 2009, the funds reclassified the following amounts: 68 Undistributed Net Accumulated Net Realized Gain/(Loss) RetirementReady Investment Income on Investment Transactions Paid-in Capital 2050 Fund $(2,573) $2,573 $ 2045 Fund 7,978 (7,978)  2040 Fund 10,060 (10,060)  2035 Fund 12,849 (12,849)  2030 Fund 13,344 (13,344)  2025 Fund 2,564 (2,564)  2020 Fund 4,810 (4,810)  2015 Fund (1,018) 1,018  2010 Fund 821 (821)  Maturity Fund 1,308 (1,308)  The tax basis components of distributable earnings and the federal tax cost as of July 31, 2009 were as follows: Net Unrealized Cost for Federal Unrealized Unrealized Appreciation Undistributed Capital Loss Post-October Income Tax RetirementReady Appreciation (Depreciation) (Depreciation) Ordinary Income Carryover Loss Purposes 2050 Fund $1,386,218 $ $1,386,218 $35,381 $(53,726) $(7,062,242) $6,150,040 2045 Fund 2,918,505  2,918,505 112,216 (299,545) (13,663,793) 12,038,673 2040 Fund 4,165,750  4,165,750 199,102 (325,097) (18,912,116) 17,636,419 2035 Fund 6,153,839  6,153,839 377,752 (663,795) (28,651,673) 25,375,620 2030 Fund 7,673,281  7,673,281 613,053 (708,586) (38,334,605) 32,016,980 2025 Fund 8,332,628  8,332,628 1,087,642 (1,068,600) (44,234,728) 38,479,506 2020 Fund 7,297,464  7,297,464 1,891,823 (1,818,881) (43,347,732) 38,783,964 2015 Fund 6,010,480  6,010,480 2,169,792 (2,361,006) (35,455,575) 48,975,918 2010 Fund 2,611,005 (3,004,349) (393,344) 545,199 (576,739) (11,572,489) 21,652,466 Maturity Fund 151,786  151,786 3,559 (336,112) (5,628,204) 14,478,270 E) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and othertransactions Each fund pays Putnam Management for management and investment advisory services monthly at an annual rate of 0.05% based on the average net assets of each fund. Putnam Management has agreed to waive fees and reimburse expenses of each fund through July 31, 2009 to the extent necessary to ensure that each funds expenses (exclusive of the underlying Putnam Fund expenses) do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the funds. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has also agreed to limit its compensation (and, to the extent necessary, bear other expenses) through July 31, 2009, to the extent that expenses of each fund (exclusive of brokerage commissions, interest, taxes and extraordinary expenses, fees and expenses of the underlying funds in which each fund invests, and payments under the funds distribution plan) would exceed an annual rate of 0.10% of each funds average net assets. For the year ended July 31, 2009, each funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived the following of its management fee from each fund: Fees waived and reimbursed RetirementReady by the Manager 2050 Fund $4,362 2045 Fund 3,416 2040 Fund 5,027 2035 Fund 6,169 2030 Fund 7,740 2025 Fund 8,604 2020 Fund 7,457 2015 Fund 7,192 2010 Fund 4,179 Maturity Fund 2,370 In July 2009, The Board of Trustees of the Putnam Funds approved an Amended and Restated Management Contract dated as of August 1, 2009 with the Trust, pursuant to which the funds pay no management fee to Putnam Management. Putnam Management has also contractually agreed from August 1, 2009 through at least July 31, 2010 to reimburse the funds for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plan). Each fund has adopted distribution plans (the Plans) with respect to its classA, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a 69 wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M, and class R shares, respectively. For the year ended July 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of class A and class M shares, and received contingent deferred sales charges (CDSC) from redemptions of class B and class C shares, in the following amounts: Class A Net Class M Net Class B Class C RetirementReady Commissions Commissions CDSC CDSC 2050 Fund $693 $ $51 $ 2045 Fund 1,370  29 14 2040 Fund 1,670 6 774 52 2035 Fund 1,587 8 733  2030 Fund 2,246 18 478 5 2025 Fund 2,877 57 1,752  2020 Fund 3,094 64 1,383 15 2015 Fund 2,435 229 108  2010 Fund 1,144  64 21 Maturity Fund 921 17  1 Total A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended July 31, 2009, Putnam Retail Management Limited Partnership acting as underwriter, received no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended July 31, 2009, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: RetirementReady Purchase cost Sale proceeds 2050 Fund $13,454,759 $14,486,978 2045 Fund 24,523,896 27,240,403 2040 Fund 35,498,701 39,094,595 2035 Fund 52,025,185 59,697,304 2030 Fund 66,405,147 80,230,682 2025 Fund 76,128,927 95,521,070 2020 Fund 79,865,478 107,047,550 2015 Fund 79,515,091 100,338,811 2010 Fund 34,165,675 47,681,054 Maturity Fund 22,215,590 26,145,539 Note 4: Capital shares At July 31, 2009, there was an unlimited number of shares of beneficial interest authorized. On April 17, 2009, the Board of Trustees of the Putnam RetirementReady Funds approved, effective May 15, 2009, a 3 for 1 share split for each of the Putnam RetirementReady Funds. Transactions in capital shares, which have been restated to reflect the 3 for 1 share split, were as follows: RetirementReady 2050 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 253,074 $2,915,555 284,016 $5,234,943 Shares issued in 27,358 282,058 63,918 1,174,600 connection with reinvestment of distributions 280,432 3,197,613 347,934 6,409,543 Shares (311,238) (3,333,318) (371,454) (6,888,180) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 4,207 $44,093 2,337 $40,911 Shares issued in 500 5,135 936 17,171 connection with reinvestment of distributions 4,707 49,228 3,273 58,082 Shares (992) (10,746) (2,508) (42,164) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 1,543 $16,258 1,359 $24,872 Shares issued in 134 1,375 168 3,094 connection with reinvestment of distributions 1,677 17,633 1,527 27,966 Shares (81) (1,080) (90) (1,950) repurchased Net increase 70 Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 1,167 $12,866 750 $13,492 Shares issued in 152 1,567 231 4,211 connection with reinvestment of distributions 1,319 14,433 981 17,703 Shares (122) (1,377) (33) (545) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 12,226 $132,471 6,705 $120,877 Shares issued in 792 8,118 699 12,783 connection with reinvestment of distributions 13,018 140,589 7,404 133,660 Shares (1,392) (14,363) (978) (18,572) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 203,626 $2,248,966 234,600 $4,527,379 Shares issued in 16,864 174,146 26,235 483,374 connection with reinvestment of distributions 220,490 2,423,112 260,835 5,010,753 Shares (275,710) (3,003,734) (287,031) (5,809,811) repurchased Net decrease RetirementReady 2045 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 391,732 $4,934,871 447,675 $9,384,345 Shares issued in 44,791 501,205 242,130 4,794,959 connection with reinvestment of distributions 436,523 5,436,076 689,805 14,179,304 Shares (509,840) (6,122,275) (707,841) (15,426,341) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 1,989 $21,666 3,732 $72,441 Shares issued in 634 6,701 2,427 45,866 connection with reinvestment of distributions 2,623 28,367 6,159 118,307 Shares (1,239) (13,871) (2,610) (45,171) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 801 $8,815 402 $8,601 Shares issued in 85 912 270 5,138 connection with reinvestment of distributions 886 9,727 672 13,739 Shares (1,112) (12,198) (111) (2,585) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 23 $329 351 $6,161 Shares issued in 25 272 12 277 connection with reinvestment of distributions 48 601 363 6,438 Shares (81) (965)   repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 24,850 $302,419 13,986 $291,176 Shares issued in 1,760 20,110 3,432 69,405 connection with reinvestment of distributions 26,610 322,529 17,418 360,581 Shares (22,562) (269,639) (3,795) (72,490) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 303,332 $4,064,562 228,993 $5,168,723 Shares issued in 25,716 326,937 73,602 1,645,268 connection with reinvestment of distributions 329,048 4,391,499 302,595 6,813,991 Shares (410,101) (5,606,076) (345,471) (9,098,666) repurchased Net decrease 71 RetirementReady 2040 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 550,621 $7,255,507 615,219 $13,057,675 Shares issued in 44,719 523,957 316,137 6,378,581 connection with reinvestment of distributions 595,340 7,779,464 931,356 19,436,256 Shares (789,260) (9,790,897) (916,539) (19,794,411) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 5,021 $63,182 11,352 $207,350 Shares issued in 981 10,924 3,018 58,252 connection with reinvestment of distributions 6,002 74,106 14,370 265,602 Shares (9,051) (110,865) (5,193) (101,328) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 1,528 $17,591 1,005 $19,856 Shares issued in 74 821 294 5,707 connection with reinvestment of distributions 1,602 18,412 1,299 25,563 Shares (559) (8,369) (186) (3,382) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 664 $8,046 609 $12,094 Shares issued in 30 340 204 3,963 connection with reinvestment of distributions 694 8,386 813 16,057 Shares (138) (1,548) (813) (14,299) repurchased Net increase  Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 36,373 $480,700 25,443 $536,929 Shares issued in 1,563 18,741 3,648 75,338 connection with reinvestment of distributions 37,936 499,441 29,091 612,267 Shares (22,112) (280,181) (7,137) (138,166) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 433,212 $5,946,923 277,896 $6,298,611 Shares issued in 28,085 370,249 93,300 2,108,628 connection with reinvestment of distributions 461,297 6,317,172 371,196 8,407,239 Shares (520,846) (7,360,267) (436,467) (11,463,416) repurchased Net decrease RetirementReady 2035 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 730,067 $9,455,356 854,148 $17,940,986 Shares issued in 71,906 820,694 461,889 9,000,712 connection with reinvestment of distributions 801,973 10,276,050 1,316,037 26,941,698 Shares (1,061,133) (12,846,801) (1,273,674) (26,836,459) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 8,129 $92,923 9,306 $182,487 Shares issued in 1,338 14,411 6,420 118,663 connection with reinvestment of distributions 9,467 107,334 15,726 301,150 Shares (8,670) (98,004) (6,690) (122,188) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 3,321 $37,352 2,217 $40,089 Shares issued in 361 3,901 1,146 21,185 connection with reinvestment of distributions 3,682 41,253 3,363 61,274 Shares (587) (8,480) (108) (1,868) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 2,966 $35,358 648 $11,823 Shares issued in 258 2,811 774 14,490 connection with reinvestment of distributions 3,224 38,169 1,422 26,313 Shares (1,981) (22,330) (768) (13,460) repurchased Net increase 72 Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 39,071 $472,637 20,265 $379,387 Shares issued in 2,157 23,933 4,503 85,525 connection with reinvestment of distributions 41,228 496,570 24,768 464,912 Shares (23,281) (279,503) (6,870) (123,903) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 596,114 $8,044,635 426,231 $9,442,725 Shares issued in 51,685 665,874 188,784 4,132,480 connection with reinvestment of distributions 647,799 8,710,509 615,015 13,575,205 Shares (945,831) (12,945,428) (742,962) (18,696,636) repurchased Net decrease RetirementReady 2030 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 984,499 $12,560,482 988,881 $20,114,703 Shares issued in 129,647 1,454,640 620,400 11,876,496 connection with reinvestment of distributions 1,114,146 14,015,122 1,609,281 31,991,199 Shares (1,408,219) (16,724,803) (1,541,478) (31,005,920) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 12,977 $149,088 17,841 $322,014 Shares issued in 2,381 25,760 7,155 132,176 connection with reinvestment of distributions 15,358 174,848 24,996 454,190 Shares (8,062) (92,606) (8,010) (140,594) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 5,275 $58,765 3,420 $60,999 Shares issued in 399 4,345 1,122 20,845 connection with reinvestment of distributions 5,674 63,110 4,542 81,844 Shares (1,877) (20,315) (1,026) (16,588) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 5,855 $70,095 5,748 $108,008 Shares issued in 2,651 28,659 9,702 179,192 connection with reinvestment of distributions 8,506 98,754 15,450 287,200 Shares (3,786) (39,795) (5,205) (93,060) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 42,487 $488,854 32,322 $634,898 Shares issued in 3,445 37,071 5,919 109,084 connection with reinvestment of distributions 45,932 525,925 38,241 743,982 Shares (44,186) (498,465) (5,043) (94,174) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 664,629 $8,885,979 582,183 $12,699,180 Shares issued in 92,369 1,158,006 284,097 6,043,710 connection with reinvestment of distributions 756,998 10,043,985 866,280 18,742,890 Shares (1,429,362) (19,047,869) (839,841) (20,048,328) repurchased Net increase (decrease) RetirementReady 2025 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 903,197 $12,383,380 1,126,335 $23,789,822 Shares issued in 116,905 1,422,734 725,337 14,528,513 connection with reinvestment of distributions 1,020,102 13,806,114 1,851,672 38,318,335 Shares (1,330,809) (17,110,263) (1,941,864) (40,560,907) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 15,647 $200,973 20,043 $383,068 Shares issued in 2,288 26,437 12,441 236,558 connection with reinvestment of distributions 17,935 227,410 32,484 619,626 Shares (16,596) (210,686) (23,826) (446,993) repurchased Net increase 73 Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 6,750 $81,964 2,883 $56,634 Shares issued in 387 4,497 2,238 42,743 connection with reinvestment of distributions 7,137 86,461 5,121 99,377 Shares (1,910) (26,550) (3,516) (63,705) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 3,358 $42,776 3,270 $70,164 Shares issued in 215 2,514 3,498 67,036 connection with reinvestment of distributions 3,573 45,290 6,768 137,200 Shares (3,928) (46,026) (11,631) (214,134) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 78,877 $999,650 31,584 $603,735 Shares issued in 3,199 36,914 5,073 96,783 connection with reinvestment of distributions 82,076 1,036,564 36,657 700,518 Shares (43,609) (561,365) (6,936) (125,767) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 651,279 $8,494,212 722,451 $14,755,330 Shares issued in 103,331 1,261,329 426,435 8,574,195 connection with reinvestment of distributions 754,610 9,755,541 1,148,886 23,329,525 Shares (1,902,609) (24,539,216) (1,229,637) (28,242,345) repurchased Net decrease RetirementReady 2020 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 1,003,226 $13,355,375 1,246,413 $24,604,244 Shares issued in 108,986 1,307,832 816,495 15,423,590 connection with reinvestment of distributions 1,112,212 14,663,207 2,062,908 40,027,834 Shares (1,771,081) (22,181,686) (2,777,151) (53,675,035) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 15,333 $189,655 26,829 $494,052 Shares issued in 1,300 15,194 7,593 139,446 connection with reinvestment of distributions 16,633 204,849 34,422 633,498 Shares (14,273) (192,875) (19,593) (354,149) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 17,611 $210,436 6,762 $117,623 Shares issued in 364 4,271 1,881 34,730 connection with reinvestment of distributions 17,975 214,707 8,643 152,353 Shares (5,773) (72,630) (2,325) (39,662) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 13,787 $174,363 55,920 $999,607 Shares issued in 603 7,137 10,731 198,028 connection with reinvestment of distributions 14,390 181,500 66,651 1,197,635 Shares (25,365) (303,453) (86,829) (1,521,784) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 41,639 $515,766 24,699 $452,255 Shares issued in 1,853 21,647 3,183 58,677 connection with reinvestment of distributions 43,492 537,413 27,882 510,932 Shares (47,100) (584,599) (1,263) (21,161) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 535,677 $7,472,061 647,928 $13,535,828 Shares issued in 65,999 867,675 362,679 7,488,138 connection with reinvestment of distributions 601,676 8,339,736 1,010,607 21,023,966 Shares (1,933,554) (27,440,020) (1,215,789) (27,111,197) repurchased Net decrease 74 RetirementReady 2015 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 766,397 $11,267,586 1,063,797 $21,639,396 Shares issued in 174,901 2,267,302 573,630 11,243,126 connection with reinvestment of distributions 941,298 13,534,888 1,637,427 32,882,522 Shares (1,308,502) (18,271,678) (1,873,194) (37,656,001) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 28,198 $401,157 15,000 $283,751 Shares issued in 1,222 15,522 5,103 97,649 connection with reinvestment of distributions 29,420 416,679 20,103 381,400 Shares (18,939) (262,657) (29,139) (543,967) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 8,374 $118,031 12,585 $226,835 Shares issued in 763 9,695 1,236 23,708 connection with reinvestment of distributions 9,137 127,726 13,821 250,543 Shares (12,055) (163,314) (942) (16,785) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 43,264 $644,515 37,212 $669,824 Shares issued in 558 7,142 1,194 23,001 connection with reinvestment of distributions 43,822 651,657 38,406 692,825 Shares (54,429) (763,192) (17,388) (308,825) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 49,466 $677,708 16,005 $309,331 Shares issued in 1,492 18,896 1,035 19,886 connection with reinvestment of distributions 50,958 696,604 17,040 329,217 Shares (13,241) (191,206) (2,943) (65,249) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 398,345 $5,610,346 522,258 $10,292,096 Shares issued in 79,500 1,032,961 254,199 4,997,582 connection with reinvestment of distributions 477,845 6,643,307 776,457 15,289,678 Shares (1,603,405) (22,688,298) (1,262,148) (26,288,884) repurchased Net decrease RetirementReady 2010 Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 540,486 $7,459,536 790,488 $14,689,847 Shares issued in 89,637 1,102,833 214,833 3,869,139 connection with reinvestment of distributions 630,123 8,562,369 1,005,321 18,558,986 Shares (881,771) (11,802,983) (1,678,803) (30,378,350) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 5,552 $74,488 6,813 $120,628 Shares issued in 815 9,827 1,443 25,389 connection with reinvestment of distributions 6,367 84,315 8,256 146,017 Shares (7,972) (106,505) (6,828) (119,552) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 19,651 $276,170 17,016 $284,402 Shares issued in 1,597 19,029 462 8,128 connection with reinvestment of distributions 21,248 295,199 17,478 292,530 Shares (17,508) (228,270) (3,651) (62,324) repurchased Net increase 75 Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 71,905 $965,297 33,819 $563,317 Shares issued in 2,091 25,060 576 10,187 connection with reinvestment of distributions 73,996 990,357 34,395 573,504 Shares (102,766) (1,331,491) (7,740) (134,139) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 19,796 $254,451 14,706 $258,538 Shares issued in 1,628 19,551 1,344 23,672 connection with reinvestment of distributions 21,424 274,002 16,050 282,210 Shares (18,873) (247,719) (3,309) (59,755) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 207,990 $2,984,371 387,174 $7,486,670 Shares issued in 59,054 767,105 94,071 1,783,908 connection with reinvestment of distributions 267,044 3,751,476 481,245 9,270,578 Shares (945,425) (13,371,652) (693,231) (13,715,366) repurchased Net decrease RetirementReady Maturity Fund Year ended 7/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 359,210 $5,132,587 426,684 $7,759,627 Shares issued in 50,478 679,590 99,285 1,788,939 connection with reinvestment of distributions 409,688 5,812,177 525,969 9,548,566 Shares (518,819) (6,954,984) (881,478) (15,744,502) repurchased Net decrease Year ended 7/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 3,491 $54,550 78 $1,347 Shares issued in 170 2,298 324 5,877 connection with reinvestment of distributions 3,661 56,848 402 7,224 Shares (3,366) (48,312) (9,369) (175,886) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 28,751 $380,918  $ Shares issued in 686 8,936 6 86 connection with reinvestment of distributions 29,437 389,854 6 86 Shares (20,982) (268,605)   repurchased Net increase 6 Year ended 7/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 114,215 $1,541,385 18,933 $346,096 Shares issued in 2,614 34,144 879 15,785 connection with reinvestment of distributions 116,829 1,575,529 19,812 361,881 Shares (97,876) (1,281,878) (13,170) (228,416) repurchased Net increase Year ended 7/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 6,527 $86,209 4,638 $82,533 Shares issued in 662 8,841 480 8,604 connection with reinvestment of distributions 7,189 95,050 5,118 91,137 Shares (11,194) (157,701) (201) (3,508) repurchased Net increase (decrease) Year ended 7/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 150,860 $1,974,826 239,649 $4,336,287 Shares issued in 22,755 307,390 40,671 733,867 connection with reinvestment of distributions 173,615 2,282,216 280,320 5,070,154 Shares (382,255) (5,165,682) (364,773) (6,673,549) repurchased Net decrease 76 At July 31, 2009, Putnam Investments, LLC owned the following shares of each fund: Percentage of Value at RetirementReady Shares owned shares outstanding July 31, 2009 2050 Fund class M 77 2.20% $927 2045 Fund class C 6 0.60% 76 2045 Fund class M 55 14.80% 712 2040 Fund class M 6 0.50% 77 Maturity Fund class C 67 0.80% 1,004 Note 5: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $ $ $ $ Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 7,333,792 2,567,435  6,032,194 Putnam Asset Allocation: Growth Portfolio 1,744,004 612,750  1,437,180 Putnam Income Strategies Fund     Putnam Capital Opportunities Fund 477,817 1,313,279 10,892  Putnam Equity Income Fund 303,743 935,037 9,411  Putnam Fund for Growth and Income 306,328 884,406 10,883  Putnam International Equity Fund 487,876 1,054,222   Putnam International Growth and Income Fund 506,284 1,043,078 16,937  Putnam International New Opportunities Fund 472,836 1,108,389   Putnam Investors Fund 608,699 1,743,340 8,203  Putnam Mid Cap Value Fund 177,178 406,397 2,013  Putnam Vista Fund 198,390 417,596   Putnam Voyager Fund 587,355 1,757,824   Putnam Diversified Income Trust     Putnam High Yield Advantage Fund 85,072 256,217 8,891  Putnam Income Fund 84,192 267,550 8,011  Putnam Money Market Fund 81,193 119,458 1,139 66,884 Totals Market values are shown for those securities affiliated at period end. 77 RetirementReady 2045 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $ $ $ $ Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 11,691,203 3,364,257  10,627,385 Putnam Asset Allocation: Growth Portfolio 4,507,460 1,293,400  4,113,554 Putnam Income Strategies Fund     Putnam Capital Opportunities Fund 861,123 2,533,934 19,480  Putnam Equity Income Fund 559,832 1,835,312 18,053  Putnam Fund for Growth and Income 573,028 1,760,397 21,168  Putnam International Equity Fund 852,386 2,047,045   Putnam International Growth and Income Fund 938,337 2,054,083 31,320  Putnam International New Opportunities Fund 871,887 2,173,455   Putnam Investors Fund 1,119,536 3,416,393 15,118  Putnam Mid Cap Value Fund 312,698 760,069 3,543  Putnam Vista Fund 352,791 779,708   Putnam Voyager Fund 1,077,160 3,431,148   Putnam Diversified Income Trust 205,880 313,374 10,451  Putnam High Yield Advantage Fund 160,735 508,420 17,360  Putnam Income Fund 197,582 620,591 18,983  Putnam Money Market Fund 242,258 348,817 3,614 216,239 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2040 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $ $ $ $ Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 12,608,893 3,621,891  11,435,110 Putnam Asset Allocation: Growth Portfolio 10,779,392 3,060,915  9,849,053 Putnam Income Strategies Fund     Putnam Capital Opportunities Fund 1,184,548 3,399,913 26,869  Putnam Equity Income Fund 786,912 2,544,988 25,253  Putnam Fund for Growth and Income 794,436 2,411,710 29,177  Putnam International Equity Fund 1,140,508 2,692,169   Putnam International Growth and Income Fund 1,255,354 2,731,667 41,972  Putnam International New Opportunities Fund 1,160,861 2,887,883   Putnam Investors Fund 1,592,370 4,770,639 21,540  Putnam Mid Cap Value Fund 459,141 1,067,755 5,050  Putnam Vista Fund 514,128 1,095,639   Putnam Voyager Fund 1,524,868 4,786,654   Putnam Diversified Income Trust 471,780 1,064,921 38,885  Putnam High Yield Advantage Fund 295,009 856,533 30,165  Putnam Income Fund 417,511 1,320,386 40,637  Putnam Money Market Fund 512,990 780,932 8,433 518,006 Totals Market values are shown for those securities affiliated at period end. 78 RetirementReady 2035 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $ $ $ $ Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 9,961,077 2,945,128  8,958,785 Putnam Asset Allocation: Growth Portfolio 23,898,932 6,947,717  21,704,527 Putnam Income Strategies Fund     Putnam Capital Opportunities Fund 1,645,162 4,881,831 38,383  Putnam Equity Income Fund 1,117,408 3,738,978 37,783  Putnam Fund for Growth and Income 1,134,740 3,530,142 43,322  Putnam International Equity Fund 1,731,862 3,871,134   Putnam International Growth and Income Fund 1,790,058 3,901,653 60,780  Putnam International New Opportunities Fund 1,646,948 4,120,914   Putnam Investors Fund 2,264,398 7,012,896 31,699  Putnam Mid Cap Value Fund 598,630 1,509,865 7,162  Putnam Vista Fund 679,894 1,549,064   Putnam Voyager Fund 2,154,697 7,022,231   Putnam Diversified Income Trust 1,071,534 2,532,470 94,291  Putnam High Yield Advantage Fund 658,144 1,940,338 69,174  Putnam Income Fund 835,316 2,745,061 85,309  Putnam Money Market Fund 836,385 1,447,882 15,161 866,147 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2030 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $ $ $ $ Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 3,329,759 1,095,610  2,859,911 Putnam Asset Allocation: Growth Portfolio 40,697,544 13,186,525  35,298,448 Putnam Income Strategies Fund     Putnam Capital Opportunities Fund 1,798,443 5,711,330 46,129  Putnam Equity Income Fund 1,272,648 4,648,883 48,016  Putnam Fund for Growth and Income 1,333,727 4,486,618 56,352  Putnam International Equity Fund 2,113,150 5,042,103   Putnam International Growth and Income Fund 2,076,197 4,783,833 75,262  Putnam International New Opportunities Fund 1,879,570 5,043,348   Putnam Investors Fund 2,601,447 8,674,887 40,534  Putnam Mid Cap Value Fund 617,436 1,788,801 8,421  Putnam Vista Fund 663,449 1,779,143   Putnam Voyager Fund 2,437,266 8,660,159   Putnam Diversified Income Trust 1,838,504 4,747,802 182,224  Putnam High Yield Advantage Fund 968,738 3,293,101 120,302  Putnam Income Fund 1,370,611 4,836,687 154,598  Putnam Money Market Fund 1,406,658 2,451,852 27,253 1,531,902 Totals Market values are shown for those securities affiliated at period end. 79 RetirementReady 2025 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $13,964,451 $4,742,819 $204,732 $11,172,093 Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio 39,741,044 14,086,248  32,952,032 Putnam Income Strategies Fund     Putnam Capital Opportunities Fund 1,695,132 6,150,569 53,535  Putnam Equity Income Fund 1,162,535 5,141,987 56,413  Putnam Fund for Growth and Income 1,221,281 4,875,075 64,532  Putnam International Equity Fund 1,391,250 4,443,933   Putnam International Growth and Income Fund 1,693,415 4,628,951 77,527  Putnam International New Opportunities Fund 1,470,893 4,871,432   Putnam Investors Fund 2,455,541 9,664,580 47,889  Putnam Mid Cap Value Fund 763,903 2,000,377 10,270  Putnam Vista Fund 875,867 2,055,716   Putnam Voyager Fund 2,260,873 9,653,843   Putnam Diversified Income Trust 2,392,618 7,044,992 285,270  Putnam High Yield Advantage Fund 1,021,199 4,231,304 159,706  Putnam Income Fund 1,884,710 7,798,656 261,186  Putnam Money Market Fund 2,134,215 4,130,588 50,154 2,688,009 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2020 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $41,957,014 $15,294,115 $604,856 $32,350,884 Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio 12,772,076 5,047,860  9,935,837 Putnam Income Strategies Fund 2,409,208 4,340,133 190,189  Putnam Capital Opportunities Fund 1,743,626 6,475,708 52,937  Putnam Equity Income Fund 1,083,214 5,169,129 53,762  Putnam Fund for Growth and Income 1,171,858 4,879,278 61,181  Putnam International Equity Fund 891,226 2,972,549   Putnam International Growth and Income Fund 900,031 3,181,186 48,300  Putnam International New Opportunities Fund 735,090 3,313,162   Putnam Investors Fund 2,329,211 9,739,055 43,630  Putnam Mid Cap Value Fund 733,611 2,041,802 9,709  Putnam Vista Fund 847,044 2,095,305   Putnam Voyager Fund 2,129,300 9,686,351   Putnam Diversified Income Trust 3,708,310 10,456,241 404,394  Putnam High Yield Advantage Fund 1,075,942 4,665,409 171,423  Putnam Income Fund 2,459,110 11,068,661 358,768  Putnam Money Market Fund 2,919,607 6,621,606 77,153 3,794,707 Totals Market values are shown for those securities affiliated at period end. 80 RetirementReady 2015 Fund Affiliates Purchase cost Sale proceeds Investment income Putnam Asset Allocation: Balanced Portfolio $33,100,839 $9,739,829 $527,791 $28,427,881 Putnam Asset Allocation: Conservative Portfolio 19,440,932 5,340,337 325,554 16,441,378 Putnam Asset Allocation: Equity Portfolio    Putnam Asset Allocation: Growth Portfolio    Putnam Income Strategies Fund 5,844,046 11,558,685 744,606 3,344,692 Putnam Capital Opportunities Fund 1,465,616 5,667,755 46,808 Putnam Equity Income Fund 733,596 3,699,131 38,730 Putnam Fund for Growth and Income 860,877 3,789,112 47,522 Putnam International Equity Fund 965,812 2,396,028  Putnam International Growth and Income Fund 234,925 1,054,323 12,539 Putnam International New Opportunities Fund 183,620 1,080,270  Putnam Investors Fund 1,602,996 7,000,581 31,717 Putnam Mid Cap Value Fund 221,533 963,825 3,560 Putnam Vista Fund 219,915 924,577  Putnam Voyager Fund 1,457,059 6,962,520  Putnam Diversified Income Trust 5,701,158 15,374,816 604,838 Putnam High Yield Advantage Fund 1,014,993 4,582,846 177,060 Putnam Income Fund 2,468,243 11,965,907 396,866 Putnam Money Market Fund 3,998,931 8,238,269 118,526 6,772,447 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2010 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $5,290,878 $2,263,910 $74,905 $3,720,526 Putnam Asset Allocation: Conservative Portfolio 9,384,962 3,819,335 140,993 6,547,896 Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio     Putnam Income Strategies Fund 8,084,963 8,945,605 711,184 7,352,290 Putnam Capital Opportunities Fund 688,096 2,145,168 15,974  Putnam Equity Income Fund 426,339 1,335,377 13,541  Putnam Fund for Growth and Income 178,169 782,865 7,502  Putnam International Equity Fund 201,936 719,550   Putnam International Growth and Income Fund     Putnam International New Opportunities Fund     Putnam Investors Fund 662,440 2,207,131 9,310  Putnam Mid Cap Value Fund     Putnam Vista Fund     Putnam Voyager Fund 620,141 2,197,838   Putnam Diversified Income Trust 3,544,806 9,308,507 341,290  Putnam High Yield Advantage Fund 638,503 2,247,554 79,964  Putnam Income Fund 1,219,952 4,897,315 145,454  Putnam Money Market Fund 3,224,490 6,810,899 76,614 3,638,410 Totals Market values are shown for those securities affiliated at period end. 81 RetirementReady Maturity Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $919,747 $332,801 $13,064 $706,966 Putnam Asset Allocation: Conservative Portfolio 1,408,776 509,781 20,836 1,042,413 Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio     Putnam Income Strategies Fund 13,803,412 9,020,775 762,691 11,782,014 Putnam Capital Opportunities Fund 227,548 722,640 4,564  Putnam Equity Income Fund 989,973 1,989,466 18,753  Putnam Fund for Growth and Income     Putnam International Equity Fund     Putnam International Growth and Income Fund     Putnam International New Opportunities Fund     Putnam Investors Fund 239,700 775,415 2,846  Putnam Mid Cap Value Fund     Putnam Vista Fund     Putnam Voyager Fund 227,138 772,392   Putnam Diversified Income Trust 1,697,215 4,302,002 150,884  Putnam High Yield Advantage Fund 439,380 1,268,793 44,785  Putnam Income Fund 294,101 1,191,860 30,384  Putnam Money Market Fund 1,968,600 5,259,614 44,481 1,098,663 Totals Market values are shown for those securities affiliated at period end. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: Market and credit risk In the normal course of business, the underlying funds trade financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. Certain underlying Putnam Funds have exposure to outstanding terminated derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company Lehman Brothers Holdings, Inc. Note 8: Money market fund guarantee program In April 2009, the Board of Trustees of the fund approved the continued participation by Putnam Money Market Fund, an underlying Putnam Fund, the fund in the U.S. Treasury Departments Temporary Guarantee Program for Money Market Funds (the Program), as extended through September 18, 2009. Under the Program, which had been set to expire on April 30, 2009, if the funds market value per share drops below $0.995 on any day while the Program is in effect, and the fund is subsequently liquidated, shareholders of record on that date who also held shares in the fund on September 19, 2008 may be eligible to receive a payment from the U.S. Department of Treasury. The Program required the fund to pay the U.S. Department of Treasury a fee equal to 0.01% based on the number of shares outstanding as of September 19, 2008 and an additional 0.015% based on the number of shares outstanding as of September 19, 2008 for the Program extension through April 30, 2009. The Program extension through September 18, 2009 requires the fund to pay an additional 0.015% based on the number of shares outstanding as of September 19, 2008. 82 Federal tax information (unaudited) Each fund has designated the following percentages of the funds ordinary income distributions as qualifying for the dividends received deduction for corporations: Fund Name Qualifying % RetirementReady 2050 Fund 75.86% 2045 Fund 64.88 2040 Fund 51.54 2035 Fund 39.86 2030 Fund 31.00 2025 Fund 23.69 2020 Fund 18.99 2015 Fund 14.17 2010 Fund 11.16 Maturity Fund 12.58 For its tax year ended July 31, 2009, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates: Fund Name Qualifying % RetirementReady 2050 Fund 100.00% 2045 Fund 90.85 2040 Fund 70.81 2035 Fund 54.40 2030 Fund 42.57 2025 Fund 34.17 2020 Fund 26.88 2015 Fund 18.41 2010 Fund 11.59 Maturity Fund 10.64 The Form 1099 you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. 83 About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company, and previously was a Member of its Executive Management Committee. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. In addition, he serves as a Trustee of American India Foundation and of the Rubin Museum, serving on its Investment Committee. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology and holds an M.S. from State University of New York at Stonybrook. Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern Cali-fornia Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. In addition, he was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). 84 Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, Mr. Hill received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College in Danville, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. 85 Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Funds since 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products, and timberland assets company) in December 2008. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications, and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted 86 to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the Investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 87 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Associate Treasurer, Since 2004 Treasurer and Assistant Clerk and Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 1989 and Putnam Management. During 2002, Senior Associate Treasurer/Assistant Clerk Chief Operating Officer, Atalanta/Sosnoff of Funds Jonathan S. Horwitz (Born 1955) Management Corporation Senior Vice President and Treasurer Nancy E. Florek (Born 1957) Since 2004 Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Prior to 2004, Managing Director, Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Putnam Investments Since 2004 Since 2005 Senior Managing Director, Putnam Manager, Mutual Fund Proxy Voting Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management. Prior to 2004, Principal Financial Officer General Counsel, State Street Research & Since 2002 Management Company Senior Managing Director, Putnam Investments Robert R. Leveille (Born 1969) Vice President and Janet C. Smith (Born 1965) Chief Compliance Officer Vice President, Principal Accounting Since 2007 Officer and Assistant Treasurer Managing Director, Putnam Investments, Since 2007 Putnam Management, and Putnam Retail Managing Director, Putnam Investments Management. Prior to 2004, member of and Putnam Management Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Counsel, Susan G. Malloy (Born 1957) Liberty Funds Group LLC Vice President and Assistant Treasurer Since 2007 Mark C. Trenchard (Born 1962) Managing Director, Putnam Investments Vice President and BSA Compliance Officer Beth S. Mazor (Born 1958) Since 2002 Vice President Managing Director, Putnam Investments Since 2002 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Clerk and Assistant Treasurer Since 1993 The address of each Officer is One Post Office Square, Boston, MA 02109. 88 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Officers Mark C. Trenchard Putnam Investment Robert L. Reynolds Vice President and BSA Compliance Officer Management, LLC President One Post Office Square Judith Cohen Boston, MA 02109 Charles E. Porter Vice President, Clerk and Assistant Executive Vice President, Principal Treasurer Marketing Services Executive Officer, Associate Treasurer Putnam Retail Management and Compliance Liaison Wanda M. McManus One Post Office Square Vice President, Senior Associate Treasurer Boston, MA 02109 Jonathan S. Horwitz and Assistant Clerk Senior Vice President and Treasurer Custodian Nancy E. Florek State Street Bank and Trust Company Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Proxy Manager Legal Counsel Principal Financial Officer Ropes & Gray LLP Janet C. Smith Independent Registered Public Vice President, Principal Accounting Accounting Firm Officer and Assistant Treasurer PricewaterhouseCoopers LLP Susan G. Malloy Trustees Vice President and Assistant Treasurer John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Beth S. Mazor Ravi Akhoury Vice President Charles B. Curtis Robert J. Darretta James P. Pappas Myra R. Drucker Vice President Paul L. Joskow Elizabeth T. Kennan Francis J. McNamara, III Kenneth R. Leibler Vice President and Chief Legal Officer Robert E. Patterson George Putnam, III Robert R. Leveille Robert L. Reynolds Vice President and W. Thomas Stephens Chief Compliance Officer Richard B. Worley This report is for the information of shareholders of Putnam RetirementReady Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees July 31, 2009 $127,462 $ $35,080 $- July 31, 2008 $162,647 $ $40,000 $ - For the fiscal years ended July 31, 2009 and July 31, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $555,964 and $ 118,239 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees July 31, 2009 $ - $ 485,847 $ - $ - July 31, 2008 $ - $ 15,000 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
